 
Exhibit 10.2


 




CUSTODY AGREEMENT




Between




ATAX TEBS I, LLC
as Depositor,




And




THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,
as Custodian




Dated as of September 1, 2010








With respect to
Custodial Receipts, Series RA and RB
relating to
the Bonds
Identified Herein











 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
Page
 



ARTICLE I
 
DEFINITIONS
 
Section 1.01
Definitions
2

 
ARTICLE II
 
CUSTODY OF BONDS; DETAILS OF CUSTODIAL RECEIPTS
 
Section 2.01
Custody of Bonds; Execution and Delivery of Custodial Receipts. 
4

 
Section 2.02
Form of Custodial Receipts. 
5

 
Section 2.03
Registration and Registration of Transfer and Exchange of Custodial Receipts. 
6

 
Section 2.04
Limitations on Execution and Delivery, Surrender, Registration of Transfer and
Exchange of Custodial Receipts
7

 
Section 2.05
Mutilated, Destroyed, Lost or Stolen Custodial Receipts
7

 
Section 2.06
Ownership of Custodial Receipts
7

 
Section 2.07
Subsequent Establishment of Book-Entry Only System for Senior Custodial
Receipts. 
7

 
Section 2.08
Limitations on Transfer. 
9

 
Section 2.09
Surrender of Custodial Receipts and Withdrawal of Bonds
10

 
Section 2.10
Withdrawal of Bonds Due to Certain Events
10

 
Section 2.11
Exchange of Villages at Lost Creek Custodial Receipt
11

 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES
 
Section 3.01
Representations of the Depositor
11

 
Section 3.02
Representations and Warranties of the Custodian
12

 
Section 3.03
Assignment of Bonds. 
13

 
ARTICLE IV
 
CERTAIN OBLIGATIONS OF HOLDERS OF CUSTODIAL RECEIPTS
 
Section 4.01
Filing Proofs, Certificates and Other Information
14

 
Section 4.02
Payment of Transfer Taxes or Other Governmental Charges
14

 
ARTICLE V
 
PRINCIPAL AND INTEREST; REDEMPTION
 
Section 5.01
Application of Moneys on Payment Dates. 
14

 
Section 5.02
Segregation of Moneys
15

 
Section 5.03
Redemption. 
15

 
i
 

--------------------------------------------------------------------------------

 
ARTICLE VI
 
THE CUSTODIAN AND THE DEPOSITOR
 
Section 6.01
No Liability of the Custodian and the Depositor on the Bonds. 
16

 
Section 6.02
Maintenance of Offices and Agencies by the Custodian
17

 
Section 6.03
Prevention or Delay in Performance by the Custodian or the Depositor
17

 
Section 6.04
Obligations of the Custodian. 
17

 
Section 6.05
Resignation and Removal of the Custodian; Appointment of Successor Custodian. 
18

 
Section 6.06
Custodian Fee and Expenses
19

 
Section 6.07
Indemnification by the Depositor
19

 



 
ARTICLE VII
 
VOTING AND COMMUNICATION WITH HOLDERS
 
Section 7.01
Voting and Consents
20

 
Section 7.02
Reports and Notices from Custodian to Holders. 
20

 
Section 7.03
Voting and Other Actions of Bonds. 
21

 
ARTICLE VIII
 
AMENDMENT AND TERMINATION
 
Section 8.01
Amendment
21

 
Section 8.02
Termination. 
22

 
ARTICLE IX
 
MISCELLANEOUS
 
Section 9.01
Notices. 
22

 
Section 9.02
Payment on Non-Business Days
24

 
Section 9.03
Severability
24

 
Section 9.04
Counterparts
24

 
Section 9.05
Exclusive Benefit of Parties and Holders of Custodial Receipts; Effective Date
24

 
Section 9.06
Rights of Holders or Beneficial Owner
24

 
Section 9.07
Governing Law
25

 
Section 9.08
Headings
25

 
Section 9.09
Waiver of Jury Trial
25

 
Section 9.10
Tax Election
25

 
Section 9.11
Successor Depositor
25

 
Section 9.12
Rights of Freddie Mac Following Transfer
25

 
ii
 

--------------------------------------------------------------------------------

 


 
EXHIBIT A – Form of Senior Custodial Receipt
EXHIBIT B – Form of Subordinate Custodial Receipt
EXHIBIT C-1 – Senior Custodial Receipt Information
EXHIBIT C-2 – Subordinate Custodial Receipt Information
EXHIBIT D – Form of Notice of Deposit
EXHIBIT E-1 – Form of Purchaser’s Letter (other than Depositor-Formed Trust)
EXHIBIT E-2 – Form of Purchaser’s Letter (Depositor-Formed Trust)



  iii
 

--------------------------------------------------------------------------------

 

CUSTODY AGREEMENT
 
This CUSTODY AGREEMENT, dated as of September 1, 2010 (as amended, modified or
supplemented from time to time, this “Agreement”), by and between ATAX TEBS I,
LLC, a limited liability company organized and existing under the laws of the
State of Delaware, in its capacity as the depositor of the municipal bonds
hereinafter described (together with its permitted successors, the “Depositor”),
and THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., a national banking
association organized and existing under the laws of the United States of
America, not in its individual capacity, but solely in its capacity as the
custodian for the holders from time to time of the custodial receipts hereafter
described (together with any successor custodian hereunder and their respective
successors and assigns, the “Custodian”),
 
WITNESSETH:
 
WHEREAS, it is desired to provide, as hereinafter set forth in this Agreement,
for the delivery by, or at the direction of, the Depositor of various series of
municipal bonds, and for the delivery hereunder of various series of Custodial
Receipts designated RA and RB, as applicable, representing an ownership interest
in such municipal bonds; and
 
WHEREAS, each series of Custodial Receipts designated RA and RB respectively
(e.g., Series RA-1 and RB-1), together represent a 100% ownership interest in a
related series of such Bonds deposited under this Agreement; and
 
WHEREAS, each series of Custodial Receipts designated RA are Senior Custodial
Receipts and also represents a right to receive payments in right and time prior
to payments on each related series of Subordinate Custodial Receipts designated
RB; and
 
WHEREAS, a separate custodial account designated by series number as shown on
Exhibit C hereto is required to be created with respect to each series of
Custodial Receipts, and the Custodian is required to hold in each separate
custodial account all payments or other property received with respect to the
related series of Custodial Receipts or the underlying series of Bonds; and
 
WHEREAS, it is desired to provide, as hereinafter set forth in this Agreement,
for the delivery by the Depositor of additional municipal bonds for the purposes
set forth in this Agreement;
 
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants expressed herein, it is hereby agreed by and between the parties
hereto as follows:
 
 
 

--------------------------------------------------------------------------------

 
ARTICLE I 
DEFINITIONS
Section 1.01 Definitions.  The following definitions shall for all purposes,
unless otherwise clearly indicated, apply to the respective terms used in this
Agreement.  All initially capitalized terms included in this Agreement and not
specifically defined in this Agreement shall have the meanings therefor
contained in the Reimbursement Agreement.
 
“Agreement” shall mean this Custody Agreement as the same may be amended or
supplemented from time to time as provided herein.
 
“Authorized Denomination” shall mean, with respect to any Senior Custodial
Receipt, $5,000 or any integral multiple of $5,000 in excess thereof, and with
respect to any Subordinate Custodial Receipt, shall mean $5,000 or any amount in
excess thereof, subject in each case to any necessary adjustments due to partial
redemptions following the initial issuance thereof.
 
“Beneficial Owner” shall mean any person owning Custodial Receipts through a DTC
Participant or through an indirect DTC Participant as such terms are used in the
rules and regulations of DTC.
 
“Bond Interest Payment Dates” shall mean with respect to each series of
Custodial Receipts, the Bond Interest Payment Dates specified in Exhibit C
hereto, or, as applicable, specified in any Notice of Deposit delivered pursuant
to Section 2.01 hereof.
 
“Bond Principal Payment Date” shall mean the Maturity Date and the date of any
redemption, purchase in lieu of redemption or payment upon acceleration of the
Bonds prior to the Maturity Date.
 
“Bond Rate” shall mean with respect to each series of Custodial Receipts the
Bond Rate specified in Exhibit C hereto or, as applicable, specified in any
Notice of Deposit delivered pursuant to Section 2.01 hereof.
 
“Bonds” shall mean with respect to each series of Senior Custodial Receipts or
Subordinate Custodial Receipts, the Bonds or, as applicable, the certificates
representing ownership interests therein, specified in Exhibit C hereto, or, as
applicable, specified in any Notice of Deposit delivered pursuant to Section
2.01 hereof.
 
“Business Day” shall mean any day other than (a) a Saturday or a Sunday, (b) a
day on which commercial banks in the City of New York, New York or the city in
which the principal office of the Custodian is located are required or
authorized by law or executive order to be closed or are otherwise closed to the
public, or (c) a day on which the New York Stock Exchange is authorized or
obligated by law or executive order to be closed.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended.
 
“Custodial Receipt” shall mean each Senior Custodial Receipt and each
Subordinate Custodial Receipt.
 
 
2

--------------------------------------------------------------------------------

 
“Custodial Receipt Register” shall have the meaning given to such term in
Section 2.03 hereof.
 
“Custodial Receipts Payment Date” shall mean each Business Day on which the
Custodian holds amounts received by the Custodian with respect to principal or
redemption price of or interest on the Bonds in immediately available funds.
 
“Custodian” shall have the meaning given to such term in the first paragraph
hereof.
 
“Depositor” shall have the meaning given to such term in the first paragraph
hereof.
 
“Designated Office” shall mean, with respect to the Custodian, an office
maintained in accordance with Section 6.02(a) hereof, designated by the
Custodian and located at North 20th Street, Suite 950 Birmingham, Alabama 38654.
 
“DTC” shall mean The Depository Trust Company (or other securities depository
registered with the Securities and Exchange Commission designated by the
Depositor), and its successor or successors, and its nominee or nominees.
 
“DTC Participant” shall mean a member of, or participant in, DTC as provided in
the rules and regulations of DTC.
 
“Freddie Mac” shall mean the Federal Home Loan Mortgage Corporation and its
successors and assigns.
 
“Holder” shall mean a person in whose name a Custodial Receipt is registered in
the Custodial Receipt Register.
 
“Investment Company Act” shall mean the Investment Company Act of 1940, as
amended.
 
“Issuer” shall mean with respect to each series of Custodial Receipts the issuer
specified in Exhibit C hereto or, as applicable, specified in any Notice of
Deposit delivered pursuant to Section 2.01 hereof.
 
“Mail” shall mean first-class mail, postage prepaid, to each Holder of Custodial
Receipts at the address shown in the Custodial Receipt Register.
 
“Maturity Date” shall have the meaning for each series of Bonds specified on
Exhibit C or given pursuant to a Notice of Deposit (subject to earlier
redemption or acceleration in accordance with the terms of such Bonds).
 
“Notice of Deposit” shall have the meaning given to such term in Section 2.01
hereof.
 
“Opinion of Counsel” shall mean an opinion in writing signed by any nationally
recognized firm of attorneys acceptable to the Depositor and Freddie Mac, who
may, but need not be, counsel to the Depositor.
 
 
3

--------------------------------------------------------------------------------

 
“Record Date” shall mean, with respect to any Bond Interest Payment Date, the
day preceding such Bond Interest Payment Date.
 
“Reimbursement Agreement” shall mean the Bond Exchange, Reimbursement, Pledge
and Security Agreement, dated as of September 1, 2010, between Freddie Mac and
the Depositor, as amended.
 
“Securities Act” shall mean the Securities Act of 1933, as amended.
 
“Senior Custodial Receipt” shall mean each receipt designated as a “Senior
Custodial Receipt, Series RA” as designated in Exhibit C, or with respect to any
additional series of senior custodial receipts, as designated in the Notice of
Deposit delivered pursuant to Section 2.01 hereof, evidencing an ownership
interest in a Bond or Bonds of the issue and maturity specified in the
definition of “Bonds” in this Section 1.01, and the right to receive principal
and interest payments with respect thereto on a senior basis.
 
“Standard & Poor’s” shall mean Standard & Poor’s Ratings Services, a division of
The McGraw Hill Companies, Inc.
 
“Subordinate Custodial Receipt” shall mean each receipt designated as a
“Subordinate Custodial Receipt, Series RB” as designated in Exhibit C, or with
respect to any additional series of subordinate custodial receipts, as
designated in the Notice of Deposit delivered pursuant to Section 2.01 hereof,
evidencing an ownership interest in a Bond or Bonds of the issue and maturity
specified in the definition of “Bonds” in this Section 1.01, and the right to
receive principal and interest payments with respect thereto on a subordinate
basis.
 
ARTICLE II                      
CUSTODY OF BONDS; DETAILS OF CUSTODIAL RECEIPTS
Section 2.01 Custody of Bonds; Execution and Delivery of Custodial Receipts.
 
(a) Concurrently with the execution and delivery hereof, the Depositor shall
deposit with (or cause to be deposited with), if not already deposited with, and
deliver to (or cause to be delivered to), if not already delivered to, the
Custodian the Bonds in definitive form. Concurrently with such delivery, the
Custodian, in accordance with the provisions of this Agreement, shall execute
and deliver (i) the Senior Custodial Receipts to Freddie Mac or upon its written
order and (ii) to the Depositor, the Subordinate Custodial Receipts, each in
Authorized Denominations in the various series and having the terms designated
on Exhibit C hereto, evidencing the aggregate outstanding principal amount of
the Bonds so delivered to the Custodian and the right to receive principal,
including redemption price, and premium, if any, and interest payments thereon
pursuant to Section 5.03 hereof and as otherwise provided herein.
 
With the prior written consent of Freddie Mac, the Depositor may deliver one or
more additional series of Bonds to the Custodian on any Business Day, upon
delivery to the Custodian at least five Business Days prior to such Business Day
of a written notice substantially in the form set forth in Exhibit D hereto (a
“Notice of Deposit”) setting forth the series designation for the Custodial
Receipts to be executed and delivered on such Business Day and the Authorized
Denomination, Bond Interest Payment Dates, Bond Rate, Bonds and Issuer with
respect thereto.
 
 
4

--------------------------------------------------------------------------------

 
(b) The Custodian shall accept each series of the Bonds as Custodian for the
Holders of the related series of Custodial Receipts which shall be delivered
hereunder to evidence ownership interests in such Bonds and the right to receive
amounts thereon and shall hold the Bonds as provided hereunder.  Each Custodial
Receipt shall evidence the ownership by the Holder thereof, to the extent
indicated thereby, of the Bonds delivered to the Custodian with respect to such
series.  If the Bonds as delivered by the Depositor are not DTC eligible
securities, upon the request of the Holder of the Senior Custodial Receipts, the
Custodian shall cooperate with the Issuer in taking all necessary steps to
convert the definitive Bonds into DTC eligible securities.  Thereafter, the
Bonds shall be credited to an account of the Custodian with DTC.
 
(c) The Custodian shall hold the Bonds delivered to it pursuant to this
Agreement in custody only, identified separate and apart from the general assets
of the Custodian.  The Custodian shall not have the authority to assign,
transfer, pledge, setoff or otherwise dispose of the Bonds, or of any interests
therein, except as provided hereunder or as required by law.  The Custodian, by
its execution and delivery hereof, acknowledges receipt in physical form of each
series of Bonds listed in Exhibit C hereto, together with executed appropriate
instruments of transfer from the Depositor to the Custodian with respect
thereto.
 
A reasonable time prior to the delivery of Bonds to the Custodian, the Depositor
shall furnish the Custodian with written instructions as to the name, address
and taxpayer identification number in which the Custodial Receipts shall
initially be registered, the denominations in which such Custodial Receipts
shall initially be recorded, the persons and addresses of such persons in whose
name such Custodial Receipts are to be delivered and such other information as
may be requested by the Custodian in connection with the issuance of such
Custodial Receipts.  Each Custodial Receipt shall evidence the ownership by the
Holder thereof, to the extent indicated thereby, of the Bonds delivered in
definitive form to the Custodian.
 
Notwithstanding anything to the contrary contained herein, the rights and
interests of the Holder of a series of Subordinate Custodial Receipts hereunder
shall be subordinate in right of payment and in all other respects to the rights
of the Holder of the same series of Senior Custodial Receipts.  The Holder of a
series of Senior Custodial Receipts shall exclusively hold and have all of the
rights of the holder of the related Bonds with respect to any directions,
notices, consents, exercise of remedies or other actions with respect to such
Bonds.  No remedy shall be available to Holders of Subordinate Custodial
Receipts if the Subordinate Custodial Receipts are not timely paid; provided,
however, any amounts not timely paid on the Subordinate Custodial Receipts
(including accruals of interest) shall remain due until paid.  The Depositor
acknowledges and agrees (and each holder of Subordinate Custodial Receipts, by
their acceptance thereof, shall be deemed to have acknowledged and agreed) to
such subordination.
 
Section 2.02 Form of Custodial Receipts.
 
(a) Each Senior Custodial Receipt shall be substantially in the form set forth
in Exhibit A hereto and each Subordinate Custodial Receipt shall be
substantially in the form set forth in Exhibit B hereto, in each case with such
appropriate variations, omissions and insertions as may be necessary or
appropriate to conform to the provisions of this Agreement.  All Custodial
Receipts may have endorsed thereon such letters, numbers or other marks of
identification and such legends or text as may be necessary or appropriate to
conform to any applicable rules and regulations of any governmental authority or
of any securities exchange on which the Custodial Receipts may be listed or any
usage or requirement of law with respect thereto.  The Depositor shall furnish
the Custodian with all information necessary for the completion of any legend on
the Custodial Receipts required by the federal income taxation or securities
laws or regulations and for the completion of any forms determined by the
Depositor to be required to be furnished to Holders or the Internal Revenue
Service by such laws or regulations to the extent such information is obtainable
at the time of original issuance of Custodial Receipts.
 
 
5

--------------------------------------------------------------------------------

 
(b) Custodial Receipts shall be authenticated by the Custodian by the manual or
facsimile signature of a duly authorized signatory of the Custodian.  No
Custodial Receipt shall be entitled to any benefits under this Agreement or be
valid or obligatory for any purpose, unless it shall have been authenticated by
the Custodian by the manual or facsimile signature of a duly authorized
signatory.  The Custodian shall record in the Custodial Receipt Register each
Custodial Receipt so signed and delivered as herein provided.
 
Section 2.03 Registration and Registration of Transfer and Exchange of Custodial
Receipts.
 
(a) The Custodian shall keep at its designated office in Birmingham, Alabama, a
register (the “Custodial Receipt Register”) in which, subject to such reasonable
regulations as it may prescribe, the Custodian shall provide for the
registration and the registration of transfers or exchanges of Custodial
Receipts.  Transfers of ownership of the Custodial Receipts shall be recorded by
the Custodian in the Custodial Receipt Register.
 
(b) Subject to the provisions of Section 2.08 upon surrender for registration of
transfer of any Custodial Receipt at the Custodian’s Designated Office, the
Custodian shall execute and deliver, in the name of the designated transferee or
transferees, one or more new Custodial Receipts of any Authorized Denominations
of the same series and seniority and of like aggregate principal amount, and
evidencing, in the aggregate, the same beneficial ownership interest in the
Bonds; provided, however, that the Subordinate Custodial Receipts may be
transferred in whole but not in part and only with the prior written consent of
Freddie Mac.
 
(c) At the option of the Holder, Senior Custodial Receipts may be exchanged for
other Senior Custodial Receipts of any Authorized Denominations of same series
and seniority and of like aggregate principal amount, and evidencing, in the
aggregate, the same beneficial ownership interest in the Bonds, upon surrender
of the Custodial Receipts to be exchanged to the Custodian’s Designated
Office.  Subordinate Custodial Receipts may only be outstanding in a single
certificate.
 
(d) Each Custodial Receipt and all ownership interests therein issued upon any
registration of transfer or exchange of any Custodial Receipt shall evidence
ownership, in accordance with the terms of such Custodial Receipt, of the
related series of Bonds, the right to receive principal, including redemption
price of, and premium, if any, and interest payments on such Bonds, but subject
to the subordination of the related Subordinate Custodial Receipts to the
related Senior Custodial Receipts as herein provided.  Each Custodial Receipt of
the same series and seniority shall be entitled to the same benefits under this
Agreement as the ownership interests in such Custodial Receipts surrendered upon
such registration of transfer or exchange.
 
 
6

--------------------------------------------------------------------------------

 
(e) Every Custodial Receipt  presented for registration of transfer or for
exchange shall (if so required by the Custodian) be duly endorsed by, or be
accompanied by a written instrument of transfer in form satisfactory to the
Custodian and duly executed by, the Holder thereof or such Holder’s attorney
duly authorized in writing.
 
Section 2.04 Limitations on Execution and Delivery, Surrender, Registration of
Transfer and Exchange of Custodial Receipts.  As a condition precedent to the
execution and delivery, surrender or registration of transfer or exchange of any
Custodial Receipt, the Custodian may require payment, by the Holder requesting
such action, of the then applicable service charge of the Custodian and of a sum
sufficient for reimbursement of any tax or other governmental charge with
respect thereto, may require the production of proof reasonably satisfactory to
it as to the identity and genuineness of any signature and may also require
compliance with such regulations, if any, as the Custodian may reasonably
establish consistent with the provisions of this Agreement.
 
Section 2.05 Mutilated, Destroyed, Lost or Stolen Custodial Receipts.  In case
any Custodial Receipt shall be mutilated, the Custodian in its discretion may
execute and deliver a Custodial Receipt of like form, tenor and seniority, and
in the same denomination and bearing a number not contemporaneously outstanding,
in exchange and substitution for such mutilated Custodial Receipt.  In case any
Custodial Receipt shall be destroyed, lost or stolen, the Custodian may execute
and deliver a Custodial Receipt of like form, tenor and seniority, and in the
same denomination and bearing a number not contemporaneously outstanding, in
lieu of and in substitution for such destroyed, lost or stolen Custodial
Receipt, only upon (i) the filing by the Holder thereof with the Custodian of
evidence satisfactory to the Custodian of the destruction, loss or theft of such
Custodial Receipt and of the authenticity of such Holder’s ownership thereof,
and (ii) the furnishing to the Custodian of reasonable security and/or
indemnification satisfactory to it.  All expenses and charges associated with
such security and/or indemnity and with the preparation, execution and delivery
of a new Custodial Receipt shall be borne by the Holder of the Custodial Receipt
mutilated, destroyed, lost or stolen.
 
Section 2.06 Ownership of Custodial Receipts.  The Custodian and the Depositor
and any of their respective agents may treat the person in whose name any
Custodial Receipt is registered on the Custodial Receipt Register, including,
without limitation, DTC or its nominee, as the owner of such Custodial Receipt
for the purpose of receiving distributions of principal and interest on or
purchase price in respect of, such Custodial Receipt, and for all other purposes
whatsoever, whether or not such Custodial Receipt is overdue, and, to the extent
permitted by law, neither the Custodian, the Depositor nor any such agent shall
be affected by notice to the contrary.
 
Section 2.07 Subsequent Establishment of Book-Entry Only System for Senior
Custodial Receipts.
 
(a) Initially, the Custodial Receipts shall be delivered in the form of physical
certificates, provided Freddie Mac as Holder of the  Senior Custodial Receipts
may direct that the Custodian establish a book-entry only system of registration
for the Senior Custodial Receipts through the facilities of DTC, in which case,
the Senior Custodial Receipts will be registered in the name of Cede & Co., as
the nominee of DTC.  (The Depositor shall be responsible for any costs in
connection with the establishment of such book-entry only system for the Senior
Custodial Receipts.)  Transfers of beneficial ownership interests in the Senior
Custodial Receipts which are registered in the name of Cede & Co. will be
accomplished by book entries made by DTC and in turn by the DTC Participants who
act on behalf of the Beneficial Owners of Senior Custodial
Receipts.  Notwithstanding the foregoing, each series of Subordinate Custodial
Receipts may only be issued in physical certificated form and shall not be in
the book-entry only system.
 
 
7

--------------------------------------------------------------------------------

 
(b) At any time the Senior Custodial Receipts are registered in the name of DTC
or its nominee to establish a book-entry system of registration, neither the
Custodian, Freddie Mac, the Depositor, nor any of their respective affiliates
shall have any responsibility or obligation with respect to:
 
(i) the accuracy of the records of DTC or any DTC Participant with respect to
any beneficial ownership interest in the Senior Custodial Receipts;
 
(ii) the delivery to any DTC Participant, any Beneficial Owner or any other
person, other than DTC, of any notice with respect to the Senior Custodial
Receipts;
 
(iii) the payment to any DTC Participant, any Beneficial Owner or any other
person, other than DTC, of any amount distributable with respect to the Senior
Custodial Receipts; or
 
(iv) the failure of DTC to effect any transfer.
 
(c) So long as the Senior Custodial Receipts are registered in the name of DTC
or its nominee, the Custodian may treat DTC as, and deem DTC to be, the absolute
owner of the Senior Custodial Receipts for all purposes whatsoever, including
without limitation:
 
(i) the payment of distributions to Holders of the Senior Custodial Receipts;
 
(ii) giving notices of redemption, tender and other matters with respect to the
Senior Custodial Receipts;
 
(iii) registering transfers with respect to the Senior Custodial Receipts; and
 
(iv) the selection of Senior Custodial Receipts for redemption or tender.
 
(d) If at any time following the establishment of a book-entry system for the
Senior Custodial Receipts, DTC notifies the Custodian that it is unwilling or
unable to continue as Securities Depository with respect to the Senior Custodial
Receipts, or if at any time DTC shall no longer be registered or in good
standing under the Securities Exchange Act or other applicable statute or
regulation and a successor Securities Depository is not appointed by Freddie Mac
as Holder of the Senior Custodial Receipts within ninety (90) days after it
receives notice or becomes aware of such condition, as the case may be, or if
the Freddie Mac as Holder of the Senior Custodial Receipts determines that it is
in its best interest to obtain the Senior Custodial Receipts in certificated
form, then the Custodian shall execute and deliver physical certificates
representing the Senior Custodial Receipts in exchange for the global
certificates which shall be registered in the name of Freddie Mac or upon its
order.
 
 
8

--------------------------------------------------------------------------------

 
Section 2.08 Limitations on Transfer.
 
(a) Neither the Custodial Receipts nor any interest therein may be transferred
or resold (i) except as permitted under the Securities Act pursuant to
registration or an exemption therefrom or (ii) to a transferee that is an
employee benefit plan (within the meaning of Section 3(3) of ERISA) that is
subject to Title I of ERISA, a plan as defined in Section 4975(e)(1) of the
Code, or an entity whose underlying assets include the assets of any such plan
by reason of a plan’s investment in the entity, or otherwise or (iii) to a
transferee that is not a “qualified purchaser” as defined in Section 2(a)(51) of
the Investment Company Act.  The Subordinate Custodial Receipts can only be held
by a single Holder and can only be transferred with the consent of Freddie Mac.
 
(b) For the purpose of monitoring compliance with the foregoing restrictions,
each transferee of a Custodial Receipt or a beneficial interest therein (other
than Freddie Mac) shall deliver a completed and duly executed purchaser’s letter
to the Custodian in the form attached hereto as Exhibit E-1, or in the case of a
trust which the Depositor has formed, Exhibit E-2 (each, a “Purchaser’s
Letter”).  Any Purchaser’s Letter shall be available for inspection by the
Depositor during normal business hours.  The Depositor and the Custodian may
rely conclusively upon the information contained in any such Purchaser’s Letter
in the absence of actual knowledge to the contrary.  In connection with any
transfer, Custodian shall be provided with an unqualified Opinion of Counsel to
the effect that such transfer may be effected without registration under the
Securities Act or the registration requirements of any person under the
Investment Company Act.
 
(c) All Custodial Receipts shall bear legends stating that they have not been
registered under the Securities Act and are subject to the transfer requirements
described in Section 2.08(a) and (b) hereof.  By purchasing a Custodial Receipt
or any interest therein, each purchaser shall be deemed to have agreed to these
transfer requirements.
 
(d) The Custodial Receipts and related documentation including this Agreement
may be amended or supplemented from time to time by the Depositor (with the
prior written consent of Freddie Mac) to modify the restrictions on and
procedures for resale and other transfers of the Custodial Receipts and
interests therein to reflect any change in applicable law or regulation (or the
interpretation thereof) or in practices relating to the resale or other transfer
of restricted securities generally if the Depositor, the Custodian and Freddie
Mac shall have received an Opinion of Counsel to the effect that such amendment
or supplement is necessary or appropriate.
 
(e) In order to preserve the exemption for resales and transfers provided by
Rule 144A under the Securities Act, the Depositor shall provide to any Holder of
a Custodial Receipt and any prospective purchaser designated by such Holder,
upon request of such Holder or such prospective purchaser, such information
which is reasonably available to the Depositor and required by Rule 144A as will
enable the resale of such Custodial Receipt to be made pursuant to
Rule 144A.  In addition (with the prior written consent of Freddie Mac, the
Depositor may from time to time modify the foregoing restrictions on resale and
other transfers (including the form of Purchaser’s Letter), without the consent
but upon notice to the Holders of the Custodial Receipts, in order to reflect
any amendment to Rule 144A or change in the interpretation thereof or practices
there under if the Depositor, Custodian and Freddie Mac shall have received an
Opinion of Counsel to the effect that such amendment or supplement is necessary
or appropriate.
 
 
9

--------------------------------------------------------------------------------

 
Section 2.09 Surrender of Custodial Receipts and Withdrawal of Bonds.  At any
time a Holder may withdraw a series of Bonds from the custody of this Agreement
by surrendering all of the related Senior Custodial Receipts and Subordinate
Custodial Receipts, with the assignment fully completed, at the Designated
Office (including where the Depositor is the Holder of a Senior Custodial
Receipt due to a Release Event funded by the Sponsor pursuant to the
Reimbursement Agreement).  At the time of such surrender, the Custodian shall,
without unreasonable delay, either deliver such Bonds, with all necessary
endorsements, to such Holder or upon request of the Holder, the Custodian will
register such Bonds in the name of such person; provided that the Custodian may
require payment of a sum sufficient for reimbursement of any tax or other
governmental charge with respect thereto.  Upon delivery of such Bonds by the
Custodian to such Holder, the Bonds shall cease to be entitled to the benefit of
this Agreement and the Custodian shall have no further obligation to the Holder
with respect thereto.
 
Section 2.10 Withdrawal of Bonds Due to Certain Events
 
(a) In addition to any other rights granted to Holders of Senior Custodial
Receipts pursuant to this Agreement, in the event (i) a Senior Custodial Receipt
ever receives less than a full payment on any related bond payment date, (ii) a
separate Release Event not including a payment default has occurred with respect
to a series of underlying Bonds and Freddie Mac as Holder of the related series
of Senior Custodial Receipts has exercised its right to cause a Release Event of
such Senior Custodial Receipt which Release Event is funded by Freddie Mac
pursuant to the Reimbursement Agreement, or (iii) an “Event of Default” has
occurred and is continuing under the Reimbursement Agreement, then the Custodian
shall, upon written direction from Freddie Mac as holder of the applicable
Senior Custodial Receipts, release and deliver all the related Bonds from the
custody of this Agreement to Freddie Mac and shall assign (pursuant to such
documentation requested by Freddie Mac) all of its rights, title and interests
in such Bonds to Freddie Mac.  Upon receipt of such Bonds pursuant to the
foregoing, Freddie Mac shall have the right (in its sole discretion) to exercise
any and all rights and remedies as the sole holder of such Bonds under the
related Bond Documents and Bond Mortgage Documents, including, but not limited
to, the right to foreclose on the related mortgage.  Any proceeds resulting from
Freddie Mac’s exercise of its rights and remedies with respect to a series of
Bonds pursuant to this Section 2.10(a) shall be used first to reimburse Freddie
Mac in full for any unpaid amounts then owed Freddie Mac in connection with any
such Bonds (including any costs or expenses of collection or enforcement
associated with the taking of any such remedial actions) or otherwise owed in
connection with any such Release Event or Event of Default under the
Reimbursement Agreement.  Any amounts remaining after Freddie Mac’s
reimbursement in accordance with the foregoing sentence shall be distributed by
Freddie Mac to the Depositor.
 
(b) The Depositor acknowledges and agrees (and each holder (including holders of
a beneficial interest) of Subordinate Custodial Receipts, by their acceptance
thereof, shall be deemed to have acknowledged and agreed) that Freddie Mac shall
have the right to direct the removal of Bonds from the custody of this Agreement
pursuant to this Section 2.10.  The Depositor hereby appoints (and each holder
shall be deemed to have appointed) Freddie Mac as its attorney-in-fact, with
full authority in the place and stead of the Depositor and in the name of the
Depositor, from time to time in Freddie Mac’s discretion, to take any action and
to execute any instrument which Freddie Mac may reasonably deem necessary or
advisable to accomplish the purposes of this Section 2.10.  The power of
attorney established pursuant to this Section 2.10 shall be deemed coupled with
an interest and shall be irrevocable.
 
 
10

--------------------------------------------------------------------------------

 
Section 2.11 Exchange of Villages at Lost Creek Custodial Receipts.  In the
event the Custodian receives from the Administrator or Freddie Mac the Senior
Custodial Receipt designated RA-7-2 (the “RA-7-2 Senior Custodial Receipt”) in
connection with a Release Event directed by Freddie Mac in accordance with
Section 3.24 of the Reimbursement Agreement, the Custodian shall promptly cancel
and destroy the RA-7-2 Senior Custodial Receipt and shall simultaneously issue
to the Depositor a new Subordinate Custodial Receipt to be designated RB-7-2
(the “RB-7-2 Subordinate Custodial Receipt”) in substantially the form attached
hereto as Exhibit B (which RB-7-2 Subordinate Receipt shall be in form
satisfactory to Freddie Mac).  The RB-7-2 Subordinate Receipt shall be issued in
an original principal amount equal to the outstanding principal balance of the
delivered RA-7-2 Senior Custodial Receipt and shall represent a subordinate
ownership interest in the underlying Villages at Lost Creek Bonds subject in all
respects to the terms of this Agreement, including those governing Subordinate
Custodial Receipts.
 
ARTICLE III 
REPRESENTATIONS AND WARRANTIES
Section 3.01 Representations of the Depositor.  The Depositor hereby represents
to the Custodian and for the benefit of the Holders that:
 
(a) The Depositor has been duly organized and is validly existing and in good
standing as a limited liability company under the laws of the State of Delaware,
with power and authority and all governmental licenses, authorizations, consents
and approvals required to execute and deliver this Agreement, perform its
obligations hereunder and perform the transactions contemplated herein.
 
(b) The execution, delivery and performance by the Depositor of this Agreement,
the transfer of the Bonds by the Depositor to the Custodian, the consummation by
the Depositor of the transactions herein contemplated, and the fulfillment of
the terms of this Agreement are and will be within the legal power of the
Depositor, have been duly authorized by the Depositor and do not and will not
(i) violate or contravene any judgment, injunction, order or decree binding upon
the Depositor, (ii) violate, contravene or constitute a default under any
provision of the Depositor’s organizational documents, (iii) conflict with,
result in a breach, violation or acceleration of, or constitute a default under,
the terms of any indenture or other agreement or instrument to which the
Depositor is a party or by which it is bound or any statute or regulation
applicable to the Depositor or (iv) result in the creation or imposition of any
lien, charge or encumbrance upon any properties of the Depositor pursuant to the
terms of any indenture, agreement or instrument.
 
(c) There is no action, suit or proceeding before or by any court or
governmental agency or body now pending or, to the best knowledge of the
Depositor, threatened against the Depositor which would have a material and
adverse effect on the transactions contemplated hereby or the ability of the
Depositor to perform its obligations hereunder.
 
 
11

--------------------------------------------------------------------------------

 
(d) No consent, approval, authorization or order of, or filing with, any court
or regulatory, supervisory or governmental agency or body is required to be
obtained or made by the Depositor in connection with (i) the execution and
delivery by the Depositor of this Agreement or (ii) the consummation by the
Depositor of the transactions contemplated by this Agreement, including the
transfer of the Bonds to the Custodian.
 
(e) This Agreement constitutes the legal, valid and binding obligation of the
Depositor enforceable against the Depositor in accordance with its terms, except
as enforcement hereof may be limited by bankruptcy, insolvency or other similar
laws affecting creditors’ rights generally or by the exercise of judicial
discretion in accordance with general principles of equity.
 
(f) Immediately prior to transfer of the Bonds to the Custodian, (i) the
Depositor will have been the sole owner of and held good and marketable title to
the Bonds, free and clear of any claim, lien, mortgage, pledge, charge, security
interest, counterclaim or other encumbrance, (ii) the Depositor has not sold,
assigned or pledged any of its interest in the Bonds to any Person other than
the Custodian and has not entered into any agreement to effect such a sale,
assignment or pledge (other than this Agreement), and (iii) that upon such
delivery, the Depositor releases all right, title and interest in and to such
Bonds.
 
(g) The Depositor is solvent and no transfer of Bonds to the Custodian in the
manner contemplated by this Agreement (i) will cause the Depositor to become
insolvent or (ii) is intended by the Depositor to hinder, delay or defraud any
of its creditors.
 
(h) The consideration (including the Subordinate Custodial Receipt) received by
the Depositor and the considerations set forth in the Reimbursement Agreement in
connection with each transfer of Bonds to the Custodian constitutes fair
consideration and reasonably equivalent value for such transfer and the
obligations of the Depositor under this Agreement.
 
(i) The consummation of the transactions contemplated by this Agreement (and
each agreement executed and delivered by the Depositor in connection herewith)
is in the ordinary course of business of the Depositor, and the transfer,
assignment and conveyance of the Bonds by the Depositor to the Custodian
pursuant to this Agreement are not subject to the bulk transfer or any similar
statutory provisions in effect in any applicable jurisdiction.
 
(j) The Depositor has provided notice to each applicable Owner (as defined in
the Reimbursement Agreement) in a form satisfactory to Freddie Mac that the
Bonds have been transferred to the Custodian in exchange for Senior Custodial
Receipts and Subordinate Custodian Receipts.
 
Section 3.02 Representations and Warranties of the Custodian.  The Custodian
represents and warrants to the Depositor and for the benefit of the Holders
that:
 
 
12

--------------------------------------------------------------------------------

 
(a) The Custodian is a national banking association duly organized, validly
existing and in good standing under the laws of the United States of America
with full power and authority and all governmental licenses, authorizations,
consents and approvals required to carry on its trust business as now conducted
and to execute and deliver this Agreement, perform its obligations hereunder and
perform all transactions contemplated hereby.
 
(b) Other than as might occur by reason of its duties as Custodian under this
Agreement, the Custodian is not “affiliated,” as such term is defined in
Rule 405 under the Securities Act, with the Depositor.
 
(c) The execution, delivery and performance by the Custodian of this Agreement,
and the execution and delivery of the Custodial Receipts by the Custodian
pursuant to this Agreement, are within the corporate power of the Custodian,
have been duly authorized by all necessary corporate action on the part of the
Custodian and do not and will not (i) violate or contravene any judgment,
injunction, order or decree binding on the Custodian, (ii) violate, contravene
or constitute a default under any provision of the organizational documents of
the Custodian, (iii) violate, contravene or constitute a default under any
agreement or instrument to which the Custodian is a party or by which it is
bound or any statute or regulation applicable to the Custodian or (iv) result in
the creation or imposition of any lien, charge or encumbrance attributable to
the Custodian on the Bonds and not permitted by the transactions contemplated by
this Agreement.
 
(d) No consent, approval, authorization or order of, or filing with, any court
or regulatory, supervisory or governmental agency or body is required to be
obtained or made by the Custodian in connection with (i) the execution, delivery
and performance by the Custodian of this Agreement, (ii) the execution and
delivery of the Custodial Receipts by the Custodian pursuant to this Agreement,
or (iii) the consummation by the Custodian of the transactions contemplated
hereby.
 
(e) This Agreement constitutes the legal, valid and binding obligation of the
Custodian enforceable against the Custodian in accordance with its terms, except
as enforcement hereof may be limited by bankruptcy, insolvency or other laws
affecting creditors’ rights generally or by the exercise of judicial discretion
in accordance with general principles of equity.
 
Section 3.03 Assignment of Bonds.
 
(a) The Depositor conveys and transfers to the Custodian, without recourse, for
the benefit of the Holders and Beneficial Owners of each applicable series of
Custodial Receipts, all of its right, title and interest in, to and under the
related Bonds and all related moneys and securities from time to time held by
the Custodian hereunder, free and clear of all claims, liens, security interests
and encumbrances.
 
(b) The Depositor hereby irrevocably assigns, conveys and transfers to Freddie
Mac as Holder of the Senior Custodial Receipts, without recourse, all rights
related to the Bonds underlying the Custodial Receipts that an owner or holder
of a Bond underlying such Custodial Receipts may have under the related Bond
documents to vote, to consent, to act or to direct the Bond trustee to act,
including the power to direct remedial actions subsequent to an event of default
on the Bonds.
 
 
13

--------------------------------------------------------------------------------

 
ARTICLE IV
CERTAIN OBLIGATIONS OF HOLDERS OF CUSTODIAL RECEIPTS
 
Section 4.01 Filing Proofs, Certificates and Other Information.  Any Holder
presenting Custodial Receipts for payment or for registration of transfer or
exchange may be required (a) to file proof of residence, its taxpayer
identification number, or other information, (b) to execute such certificates,
and (c) to make such representations and warranties, in each case as the
Custodian may reasonably deem necessary or proper.  The Custodian may withhold
the delivery or delay the surrender, registration of transfer or exchange of any
Custodial Receipt until such information is provided, such certificates are
executed or such representations and warranties are made.
 
Section 4.02 Payment of Transfer Taxes or Other Governmental Charges.  If any
transfer tax or other governmental charge shall become payable by or on behalf
of the Custodian, including any transfer tax or charge required to be withheld
from any payment made to or by the Custodian under the provisions of any
applicable law with respect to the Bonds or any Custodial Receipt, such transfer
tax or governmental charge shall be payable by the Holders of the Custodial
Receipts, and may be so withheld by the Custodian from any amount payable to
such Holder hereunder.  The surrender, registration of transfer or exchange of
any Custodial Receipt may be refused until such payment is made.
 
ARTICLE V 
PRINCIPAL AND INTEREST; REDEMPTION
Section 5.01 Application of Moneys on Payment Dates.
 
(a) On each Custodial Receipts Payment Date, the Custodian shall pay amounts
received by the Custodian as principal or redemption price (as defined with
respect to such Bonds) of and interest on the Bonds, from the Issuer thereof or
any other entity obligated to make payments to such Issuer (or its trustee or
other applicable fiduciary) with respect to the Bonds, to the Holders of the
Custodial Receipts of the applicable series evidencing ownership of such
Bonds.  The foregoing notwithstanding, if amounts received by and on deposit
with the Custodian with respect to any series of Bonds are insufficient on any
Custodial Receipts Payment Date to make all payments then due and owing on the
related series of the Senior Custodial Receipts, then the Custodian shall make
no payment to the Holders of the related series of Subordinate Custodial
Receipts from such amounts on deposit with the Custodian unless and until all
amounts due to the Holders of such Senior Custodial Receipts on such Custodial
Receipts Payment Date have been paid in full.
 
The Subordinate Custodial Receipts shall be and are hereby subordinated in
priority and in right and time of payment to all amounts currently due and
payable to the Holders of the Senior Custodial Receipts of the applicable series
evidencing ownership of the same Bonds.  Payment of a series of Subordinate
Custodial Receipts shall be made by the Custodian only from excess moneys or
assets not required to pay the same series of Senior Custodial Receipts, and no
payment shall be due or payable on such Subordinate Custodial Receipts (and the
Holders of the Subordinate Custodial Receipts, by acceptance of the Subordinate
Custodial Receipts, expressly agree and acknowledge that no payment shall be due
and payable on the Subordinate Custodial Receipts as described herein) (i) if
the Custodian does not hold sufficient funds to make such payment or (ii) if any
monies then due and payable in respect of the same series of Senior Custodial
Receipts are unpaid, until such monies are paid in full.
 
 
14

--------------------------------------------------------------------------------

 
The Holder of a series of Senior Custodial Receipts shall exclusively hold and
have all of the rights of the holder of the related Bonds with respect to any
directions, notices, consents, exercise of remedies or other actions with
respect to such Bonds.  No remedy shall be available to Holders of Subordinate
Custodial Receipts if a default in payment of the Subordinate Custodial Receipts
then exists; provided, however, any amounts not timely paid on the Subordinate
Custodial Receipts shall remain due until paid.
 
(b) Each payment by the Custodian to a Holder as of the applicable Record Date
of principal of and interest on Custodial Receipts shall be sent by the
Custodian on each Custodial Receipts Payment Date by check Mailed to its address
appearing on the Custodial Receipt Registrar on the applicable Record Date (or
via electronic transfer in accordance with wiring instructions provided by such
Holder), except that in the case of Freddie Mac or the Depositor, payment shall
be made by wire transfer of immediately available funds to such entities
pursuant to wire instructions provided thereby or as directed by Freddie Mac and
the Depositor.  Any such request shall remain in effect until revoked or revised
by such Holder by an instrument in writing delivered to the Custodian. Custodial
Receipts shall be surrendered at the Designated Office of the Custodian upon
termination of this Agreement following the final Custodial Receipts Payment
Date.  Surrender of Custodial Receipts shall not be a condition of payment
thereof.
 
(c) Each Custodial Receipt surrendered to the Custodian for the payment thereof
shall be promptly cancelled and destroyed by the Custodian and shall no longer
be outstanding for any purchase under this Agreement.
 
Section 5.02 Segregation of Moneys.  All moneys received from the Issuer or
otherwise by the Custodian in respect of a series of Bonds shall be held by it
(i) in trust for the benefit of the Holders of the related series of Custodial
Receipts and (ii) uninvested without interest in separate accounts designated to
match the related series of Custodial Receipts until required to be disbursed in
accordance with the provisions of this Agreement or as otherwise required by law
and such moneys will be segregated from the general assets of the Custodian and
from any other money held by the Custodian by separate recordation on the books
and records of the Custodian.  In no event shall moneys received by the
Custodian on account of a series of Bonds be applied or available for any
purpose for any series of Custodial Receipts other than the series of Custodial
Receipts related to such series of Bonds.
 
Section 5.03 Redemption.
 
(a) If all the outstanding Bonds underlying any series of Custodial Receipts are
redeemed in full in accordance with the terms of the Bonds, the Custodian, in
accordance with the provisions of this Section 5.03, shall redeem in full the
related series of Custodial Receipts.  Upon such redemption of any Custodial
Receipt, the Holder will have no right (other than claw back rights under the
United States Bankruptcy Code) to receive payments after the Redemption Date,
except to receive amounts payable under Section 5.01 hereof (the “Redemption
Price”).  Any mandatory tender of or purchase in lieu of redemption of the Bonds
pursuant to the constituent bond (and, as applicable, trust) documents shall be
treated by the Custodian in the same manner as a redemption of the Bonds in
full.  Upon any mandatory tender of or purchase in lieu of redemption of the
Bonds the Custodian shall deliver such Bonds to the trustee therefor upon
payment therefor.
 
 
15

--------------------------------------------------------------------------------

 
(b) In the event of a partial redemption of the Bonds underlying any series of
Custodial Receipts, the related series of Senior Custodial Receipts and
Subordinate Custodial Receipts shall be redeemed on a pro rata basis, except in
the event of any shortfall in payment of the scheduled principal due with
respect to such series of Bonds in connection with any such partial redemption,
the related Senior Custodial Receipts shall be redeemed prior to any use of such
redemption payment to pay principal of the related Subordinate Custodial
Receipts.  In the case of a partial redemption, to the extent practical, the
Custodian shall redeem Custodial Receipts so that not more than one is other
than an Authorized Denomination.
 
(c) Notice of redemption of Custodial Receipts shall be given by the Custodian
by mail to each Holder of any Custodial Receipt to be redeemed within five (5)
days after notice of redemption of the underlying Bonds has been received by the
Custodian.  All notices of redemption shall state the date fixed for redemption
of the Custodial Receipts, the place at which Custodial Receipts are to be
surrendered for payment, whether the payment upon redemption includes any
redemption premium and the amount thereof, that interest on amounts of Custodial
Receipts redeemed will cease to accrue from and after the Redemption Date and,
if less than the full principal amount of a Holder’s Custodial Receipt is to be
redeemed, the principal amounts of the Custodial Receipt to be redeemed, and
that upon surrender of such Custodial Receipt for payment the Custodian shall
deliver to, or upon written order of, such Holder a new Custodial Receipt,
evidencing the amount not redeemed in Authorized Denominations (subject to
Section 5.01(b) hereof with respect to payments by wire transfer).
 
ARTICLE VI 
THE CUSTODIAN AND THE DEPOSITOR
Section 6.01 No Liability of the Custodian and the Depositor on the Bonds.
 
(a) The sole obligor with respect to any Bonds is the Issuer thereof or any
other entity obligated to make payments to the Issuer thereof (or its trustee or
other applicable fiduciary) with respect to the Bond.  Neither the Custodian nor
the Depositor shall have any obligation on or with respect to the Bonds (other
than the obligation of the Custodian to receive and pass through payments
received in respect of the Bonds and except as set forth in Section 7.03 with
respect to voting and other actions). The obligations of the Depositor and the
Custodian with respect to Custodial Receipts shall be solely as set forth in
this Agreement and as provided by applicable law, and neither the Depositor nor
the Custodian shall have any obligation to make any payment on or in respect of
the Custodial Receipts (other than the Custodian’s aforesaid obligation to
receive and pass through payments thereon).  The Custodian shall be responsible
for performing such duties and only such duties as are specifically set forth in
this Agreement and no implied covenants, duties or obligations (whether of a
fiduciary nature or otherwise) shall be read into this Agreement or implied in
law or equity against the Custodian.
 
 
16

--------------------------------------------------------------------------------

 
(b) Neither the Custodian nor the Depositor is authorized to proceed against the
Issuer in the event of a default or to assert the rights and privileges of
Holders of Custodial Receipts and neither has any duty to do so, except that the
Custodian upon being furnished indemnity reasonably satisfactory to it, subject
to the terms of this Agreement, at the request of any Holder of a Custodial
Receipt (but at the expense and risk of the Holder), shall take such action as
it is directed to take by such Holder, in its capacity as Custodian and as the
registered owner or nominal holder and custodian of the Bond to which the
Custodial Receipt relates, including to proceed directly and individually
against the Issuer of the Bonds or any other entity obligated to make payments
to the Issuer thereof (or its trustee or other applicable fiduciary) with
respect to the Bonds.  The foregoing shall not impair any rights a Holder
(including Freddie Mac), or the Depositor may have to take such actions directly
if any such parties subsequently become the holder of Bonds.
 
(c) Neither the Custodian nor the Depositor shall be under any obligation
whatsoever to appear in, prosecute or defend any action, suit or other
proceeding in respect of the Bonds or the Custodial Receipts, except as
specifically provided herein.
 
Section 6.02 Maintenance of Offices and Agencies by the Custodian.  Until
termination of this Agreement in accordance with its terms, the Custodian shall
maintain (a) facilities in Birmingham, Alabama, for the execution and delivery,
payment, surrender and registration of transfer and exchange of Custodial
Receipts, all in accordance with the provisions of this Agreement, and (b) such
other agents, if any, according to the terms and conditions as to which the
Custodian and the Depositor, with the consent of the Holder of the Senior
Custodial Receipts, may agree from time to time.
 
Section 6.03 Prevention or Delay in Performance by the Custodian or the
Depositor.  Neither the Custodian nor the Depositor shall incur any liability to
any Holder of any Custodial Receipt, if by reason of any provision of any
present or future law, or regulation thereunder, any decree, order or act or
refusal to act of any governmental authority, or by any reason of any act of God
or war or other circumstance beyond the control of the relevant party, the
Custodian or the Depositor shall be prevented or forbidden from doing or
performing any act or thing which the terms of this Agreement provide shall be
done or performed; and neither the Custodian nor the Depositor shall incur any
liability to any Holder of a Custodial Receipt by reason of any non-performance
or delay, caused as aforesaid, in the performance of any act or thing which the
terms of this Agreement provide shall or may be done or performed, or by reason
of any exercise of, or failure to exercise, any discretion provided for in this
Agreement.
 
Section 6.04 Obligations of the Custodian.
 
(a) The Custodian assumes no obligation nor shall be subject to any liability
under this Agreement to Holders of Custodial Receipts, other than by reason of
willful misconduct, bad faith or gross negligence in the performance of such
duties as are specifically set forth in  this Agreement.  No provision of this
Agreement shall require the Custodian to expend or risk its own funds or
otherwise incur any financial liability in the performance of any of its duties
hereunder, or in the exercise of any of its rights or powers, if it shall have
reasonable grounds for believing that repayment of such funds or adequate
indemnity against such risk or liability is not reasonably assured to it.
 
 
17

--------------------------------------------------------------------------------

 
(b) The Custodian shall not be liable to any Holder of any Custodial Receipt for
any action or non-action by it in reliance upon the advice of or information
from legal counsel or accountants.  The Custodian may conclusively rely and
shall be fully protected in acting upon any written notice, request, direction
or other document reasonably believed by it to be genuine and to have been
signed or presented by the proper party or parties.
 
(c) Except for the authority and authenticity of any signatures of signatories
of the Custodian appearing on the Custodial Receipts, the Custodian makes no
representations as to the validity or sufficiency of the Custodial Receipts, as
to the validity, sufficiency, worth or tax exempt status of the Bonds.
 
(d) The Custodian may consult with counsel of its selection and the advice of
such counsel or any opinion of counsel shall be full and complete authorization
and protection in respect of any action taken, suffered or omitted by it
hereunder in good faith and in reasonable reliance thereon.
 
(e) The Custodian may conclusively rely and shall be protected in acting or
refraining from acting upon any resolution, certificate, statement, instrument,
opinion, report, notice, request, direction, consent, order, bond, debenture,
note, other evidence of indebtedness or other paper or document reasonably
believed by it to be genuine and to have been signed or presented by the proper
party or parties.
 
Section 6.05 Resignation and Removal of the Custodian; Appointment of Successor
Custodian.
 
(a) The Custodian may at any time resign as Custodian hereunder by written
notice of its election to do so, delivered to the Depositor and Freddie Mac, and
such resignation shall take effect upon the appointment of a successor Custodian
and its acceptance of such appointment as hereinafter provided; provided,
however, that, in the event of such resignation, the Custodian shall reimburse
the Depositor for any fees or charges previously paid to the Custodian in
respect of duties not yet performed under this Agreement which remain to be
performed by a successor Custodian.
 
(b) The Depositor may, with the prior written consent of Freddie Mac, at any
time remove the Custodian with or without cause as Custodian hereunder by
written notice of its election to do so, delivered to the Custodian as provided
in Section 9.01 hereof, and such removal shall take effect upon the appointment
of a successor Custodian by the Depositor and its acceptance of such appointment
as provided in the succeeding paragraphs.  No successor Custodian shall be
appointed hereunder without the prior written consent of Freddie Mac, and if an
“Event of Default” is existing under the Reimbursement Agreement, Freddie Mac
shall have the sole right to remove and appoint a Custodian under this
Agreement.
 
 
18

--------------------------------------------------------------------------------

 
(c) In case at any time the Custodian acting hereunder notifies the Depositor
and Freddie Mac that it elects to resign or is incapable of acting hereunder or
the Depositor notifies the Custodian and Freddie Mac that it elects to remove
the Custodian as Custodian, the Depositor with the consent of Freddie Mac shall,
within ninety (90) days after the delivery of the notice of resignation or
removal, appoint a successor Custodian, which shall be a bank with trust powers
or trust company having its principal office in the United States of America and
having a combined capital and surplus of at least $100,000,000 or whose
obligations hereunder are guaranteed by a person whose capital and surplus or
net worth is at least that amount.  If no successor Custodian has been appointed
as successor Custodian within ninety (90) days after the Custodian has give
written notice of its election to resign or the Depositor has given written
notice to the Custodian of its election to remove the Custodian, as the case may
be, the Custodian may petition any court of competent jurisdiction for the
appointment of a successor Custodian.  Every successor Custodian shall execute
and deliver to its predecessor and to the Depositor an instrument in writing
accepting its appointment hereunder and shall notify the Depositor and Freddie
Mac of its Designated Office, and thereupon such successor Custodian, without
any further act or deed, shall become fully vested with all the rights, powers,
duties and obligations of its predecessor and for all purposes shall be the
Custodian under this Agreement, and such predecessor, upon payment of all sums
due it and on the written request of the Depositor, shall execute and deliver an
instrument transferring to such successor all rights, obligations and powers of
such predecessor hereunder, shall duly assign, transfer and deliver all right,
title and interest in the Bonds and parts thereof to such successor
Custodian.  Any successor Custodian shall promptly give notice of its
appointment to the Holders of Custodial Receipts for which it is successor
Custodian as provided in Section 9.01 hereof.
 
(d) Any corporation into or with which the Custodian may be merged, consolidated
or converted or to which it shall transfer all or substantially all of its
corporate trust business shall be the successor of such Custodian without the
execution or filing of any document or any further act; provided such successor
is a bank with trust powers or trust company having its principal office in the
United States of America that satisfies the financial criteria for a successor
custodian set forth in Section 6.05(c) hereof..
 
Section 6.06 Fees; Costs and Expenses.  The Custodian hereby acknowledges that
it has made arrangements satisfactory to it with affiliate(s) of the Depositor
for payment of its fees, costs and expenses for serving as Custodian hereunder,
as well as for any other costs or expenses owed by the Depositor hereunder.  The
Custodian further acknowledges that it has no lien or any right of set-off
against any Bonds held hereunder (or payments received thereon) with respect to
the payment of such costs, fees and expenses.
 
Section 6.07 Obligations of the Custodian.  The Custodian shall designate to the
Depositor its Designated Office, if different from the address set forth in this
Agreement, by a written instrument delivered to the Depositor and shall make
such arrangements as are necessary to:
 
(a) provide for registration of transfer of Custodial Receipts pursuant to the
terms of this Agreement;
 
(b) keep such books and records as shall be consistent with this Agreement and
with prudent corporate trust practice;  and
 
 
19

--------------------------------------------------------------------------------

 
(c) subject to Section 7.02 hereof, give such notices to Holders, including, but
not limited to any notice communicated by any obligor, paying agent or trustee
for the Bonds, and to perform such duties of the Custodian as are specifically
set forth herein with respect to Custodial Receipts.
 
(d) provide a monthly report to Freddie Mac, Director of Multifamily Loan
Accounting, on or prior to 10th day of each month listing the following:
 
(i) unpaid principal balance of each series of Senior Custodial Receipts and
Subordinate Custodial Receipts and the underlying Bonds;
 
(ii) principal balance of cash held in accounts related to each series of Senior
Custodial Receipts and Subordinate Custodial Receipts.
 
The Custodian may fulfill its obligations under subsection (d) by providing
Freddie Mac electronic access to the electronic files and accounts related to
each series of Subordinate Custodial Receipts.
 
ARTICLE VII 
VOTING AND COMMUNICATION WITH HOLDERS
 
Section 7.01 Voting and Consents.  In the event of any action requiring the
vote, consent, direction, approval or other involvement of the registered owners
of any Bonds, the Custodian shall deliver to Freddie Mac as Holder of the Senior
Custodial Receipts its proxy or request for direction with respect to such
action, returnable to the Custodian, who shall act solely in accordance with the
proxy or direction received from Freddie Mac (provided Freddie Mac may delegate
its response to such proxy or request to its Servicer by written notice provided
to the Custodian).
 
Section 7.02 Reports and Notices from Custodian to Holders.
 
(a) The Custodian shall promptly forward copies of any and all notices, reports
and information received by the Custodian as a registered owner of the Bonds to
the Depositor and Freddie Mac.  The Custodian shall take reasonable steps to
request that copies of any and all such notices, reports and information
obtained by the trustee for the Bonds with respect to the obligor on the Bonds
and the project financed thereby be forwarded to the Custodian as such
registered owner of the Bonds.
 
(b) The Custodian shall also furnish upon request of the Depositor or Freddie
Mac, a list of the names, addresses and such other matters contained in the
Custodial Receipt Register as the Depositor or Freddie Mac may request.  The
Depositor or Freddie Mac, as appropriate, shall pay to the Custodian any
reasonable or customary charge for the furnishing of the requested information.
 
(c) The Custodian shall give notice to Freddie Mac of each of the following
events, at least fifteen (15) days prior to the effective date of such event
(provided that, if the Custodian itself receives less than fifteen (15) days
prior notice of the effectiveness of such event, no later than the Business Day
following receipt by the Custodian of notice thereof): (i) any amendment,
modification or adjustment of this Agreement or (ii) any assignment of this
Agreement to a successor Depositor pursuant to Section 9.10.
 
 
20

--------------------------------------------------------------------------------

 
Section 7.03 Voting and Other Actions of Bonds.
 
(a) In the event that the Custodian receives a timely written request from an
obligor, trustee or servicer in respect of the Bonds for its consent to any
amendment, modification, waiver or other action modifying any Bonds or any
document relating thereto, or receives any other written solicitation for any
action with respect to any Bonds, or in the event the Custodian, as registered
owner of the Bonds, is entitled to direct certain actions under the Bonds or the
documents relating thereto, the Custodian shall provide notice of such proposed
direction, amendment, modification, waiver or solicitation to Freddie Mac as
Holder of the Senior Custodial Receipts and the Depositor within two (2)
Business Days following receipt thereof (all such notices shall be given by
email at the addresses shown in Section 9.01 promptly followed by overnight
delivery of the same).  The Custodian shall request instructions from Freddie
Mac as Holder of the Senior Custodial Receipts as to whether or not to give such
direction or to consent to or vote to accept such amendment, modification,
waiver or solicitation.  The Custodian shall consent or vote, or refrain from
consenting or voting, in accordance with the instructions given, or not given,
by Freddie Mac as Holder of the Senior Custodial Receipts (provided Freddie Mac
may delegate the giving of such instructions to its Servicer by written notice
to the Custodian and the Depositor).
 
(b) Except as set forth in Section 7.03(a), the Custodian shall not take any
action as the nominal holder or owner of any of the Bonds, either alone or as
part of a group of holders or owners of such Bonds, except in accordance with
the affirmative written direction of Freddie Mac as Holder of the Senior
Custodial Receipts.
 
(c) The Custodian shall have no liability for any failure to act resulting from
the late return of, or failure to return, any such request for instruction sent
by the Custodian to Freddie Mac as Holder of the Senior Custodial Receipts.
 
(d) Upon receipt of notice of any default on the Bonds from any obligor, trustee
or servicer for the Bonds, the Custodian shall promptly give notice of such
default to Freddie Mac as Holder of the Senior Custodial Receipts and to the
Depositor.  Such notice shall set forth (i) the date and nature of such default,
(ii) the amount of principal and the amount of interest to which such default
relates or if such default is a nonpayment default, the nature of such default,
and (iii) any other information which the Custodian deems appropriate.  The
Custodian shall not be deemed to have notice of any such default unless the
Custodian has actual knowledge thereof or unless written notice of such a
default is received by the Custodian.
 
(e) If any action to be taken by the trustee for the Bonds in connection with a
default on the Bonds, including, without limitation, the determination to
accelerate the Bonds, requires the vote, consent or other direction from the
owners of such Bonds, the Custodian shall so vote, consent or otherwise direct
solely as directed in writing by Freddie Mac as Holder of the Senior Custodial
Receipts as provided in Section 7.03(a).
 
 
21

--------------------------------------------------------------------------------

 
ARTICLE VIII
AMENDMENT AND TERMINATION
Section 8.01 Amendment.  The form of the Custodial Receipts and any provisions
of this Agreement may at any time and from time to time be amended by agreement
between the Depositor and the Custodian but only with the prior written consent
of Freddie Mac, in any respect which the Custodian and the Depositor may deem
necessary or desirable; provided that (i) the Custodian shall give notice to the
Holders of any such amendment prior to the effectiveness of such amendment, in
accordance with Section 7.02(c) hereof, (ii) the Custodian shall have received
an opinion of nationally recognized bond or tax counsel to the effect that the
proposed amendment will not adversely affect the federal tax opinion delivered
in respect of the Custodial Receipts on the date of issuance thereof; and (iii)
in no event, without the consent of the Holders of all affected Custodial
Receipts shall any such amendment adversely affect the rights of the Holder of
any Custodial Receipt to receive a pass-through of timely payments of principal
and redemption price (including premium, if any) of and interest on the related
series of Bonds or otherwise materially prejudice any substantial existing right
of any such Holder.
 
Section 8.02 Termination.
 
(a) This Agreement shall terminate on the date on which no Custodial Receipts
remain outstanding hereunder.
 
(b) If, upon termination hereof, funds for payment have been made available in
accordance herewith and any Custodial Receipts have not been surrendered (when
and if required hereunder) for payment following any Custodial Receipts Payment
Date, this Agreement shall nonetheless terminate and the Custodian shall not
perform any further acts under this Agreement in respect of such Custodial
Receipts, except that the Custodian shall hold the funds available for such
payment, without liability for interest, for first, the pro rata benefit of the
Holders of any series of Senior Custodial Receipts which have not theretofore
been surrendered for payment and second, the pro rata benefit of the Holders of
the related series of Subordinate Custodial Receipts which have not theretofore
been surrendered for payment, unless otherwise required by applicable law.
 
(c) Upon the termination of this Agreement, the Depositor shall be discharged
from all obligations under this Agreement except for its obligations to the
Custodian under Section 6.06 and 6.07 hereof.
 
ARTICLE IX 
MISCELLANEOUS
Section 9.01 Notices.
 
(a) Any and all notices to be given shall be deemed to have been duly given if
personally delivered or sent by mail or telecopy confirmed by letter addressed
as follows:
 
 
22

--------------------------------------------------------------------------------

 
if to the Depositor:                                ATAX TEBS I, LLC
1004 Farnam Street, Suite 400
Omaha, Ne 68102
Attention: Chad L. Daffer
Facsimile:  (402) 930-3047
Telephone:  (402) 930-3085
 
With a copy to:
Thomas Mcleay, Esq., General Counsel
1004 Farnam Street, Suite 400
Omaha, Nebraska 68102
Attention: Chad L. Daffer
Phone: 402.930.3085
Fax: 402.930.3047


with a copy to:
Kutak Rock LLP
1650 Farnam Street
Omaha, Nebraska 68102
Attention:  Patricia A. Burdyny
Facsimile:  (402) 346-1148
Telephone: (402) 346-6000
 


if to the Custodian:              The Bank of New York Mellon Trust Company,
N.A.
North 20th Street, Suite 950
Birmingham, Alabama 35203
Attention:  Carmen Kilgore
Telephone:  (205) 214-0229
Facsimile: (205) 328-3986
E-mail:  Carmen.kilgore@bnymellon.com


if to Freddie Mac:                 Federal Home Loan Mortgage Corporation
8100 Jones Branch Drive
McLean, VA 22102
 
Attention:  Loan Servicing Director, Mail Stop B4Q

Facsimile:   (703) 714-3273
Telephone:  (703) 714-2000


with a copy to:                      Federal Home Loan Mortgage Corporation
8200 Jones Branch Drive
McLean, VA  22102
 
Attention:  Associate General Counsel

 
Multifamily Legal Department, Mail Stop 204

Facsimile:  (703) 903-2885
Telephone: (703) 903-2000


 
23

--------------------------------------------------------------------------------

 
with a copy to:                      Federal Home Loan Mortgage Corporation
8100 Jones Branch Drive
McLean, VA 22102
Attention:  Director of Multifamily Loan Servicing, Mail Stop B4F
Facsimile:  (703) 714-3003
Telephone:  (703) 903-2000


or, in each case, to such other place as such person may have designated in
writing to the other parties.
 
(b) Except as otherwise provided herein, all notices to be given to any Holder
shall be deemed to have been duly given, whether or not received, if given by
first-class mail, postage prepaid, to each Holder at such Holder’s address as it
appears in the Custodial Receipt Register.  Neither the failure to mail such
notice, nor any defect in any notice so mailed, to any particular Holder shall
affect the sufficiency of such notice with respect to other Holders.
 
Section 9.02 Payment on Non-Business Days.  Notwithstanding any other provision
herein, in any case where a Custodial Receipts Payment Date is not a Business
Day, payment of the Custodial Receipts need not be made on such date but shall
be made on the next succeeding Business Day with the same force and effect as if
made on the date scheduled for payment and no additional interest shall accrue
on the Custodial Receipt as a result of such later payment.
 
Section 9.03 Severability.  Any provision of this Agreement or the Custodial
Receipts that is prohibited, unenforceable or not authorized in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such
prohibition, unenforceability or lack of authorization without invalidating the
remaining provisions hereof or thereof or affecting the validity,
unenforceability or legality of such provision in any other jurisdiction.
 
Section 9.04 Counterparts.  This Agreement may be executed by the parties hereto
in any number of counterparts, each of which, when so executed and delivered,
shall be deemed an original, but all such counterparts shall together constitute
one and the same instrument.  Copies of this Agreement shall be filed with the
Custodian and shall be open to inspection during business hours at the
Custodian’s Designated Office by any Holder of a Custodial Receipt.
 
Section 9.05 Exclusive Benefit of Parties and Holders of Custodial Receipts;
Effective Date.  This Agreement is for the exclusive benefit of the parties
hereto and their respective successors hereunder; Freddie Mac and the Holders or
Beneficial Owners of the Custodial Receipts shall be express third party
beneficiaries hereof.  Except as described in the preceding sentence, this
Agreement shall not be deemed to give any legal or equitable right, remedy or
claim to any other person whatsoever.  The Holders or Beneficial Owners from
time to time shall be beneficiaries of this Agreement and shall be bound by all
the  terms and conditions hereof and of the Custodial Receipts by acceptance of
delivery thereof.  This Agreement shall become effective upon its execution and
delivery by the parties hereto, and upon the receipt by the Custodian of the
Bonds deposited concurrently therewith.
 
Section 9.06 Rights of Holders or Beneficial Owner.  The parties hereto agree
that the Custodian is acting on behalf of the Holders or Beneficial Owners of
the Custodial Receipts and that such Holders or Beneficial Owners retain
beneficial interests in the rights and obligations created hereby.  Accordingly,
in the event that (i) any party hereunder defaults in the performance of any
action required on its part to be taken hereunder and such default materially
adversely affects any Holder or Beneficial Owner of a Custodial Receipt, and
(ii) such Holder or Beneficial Owner notifies such party of such default and
such party shall thereafter fail or refuse to take such action or remedy such
default, then such Holder or Beneficial Owner may individually proceed to take
any action with respect to such defaulting party as it deems necessary to compel
compliance with the provisions hereof.
 
 
24

--------------------------------------------------------------------------------

 
Section 9.07 Governing Law.  This Agreement and the Custodial Receipts shall be
governed by, and construed in accordance with, the laws of the State of New
York, without regard to conflicts of laws principles.
 
Section 9.08 Headings.  The headings of articles and sections in this Agreement
and in the form of the Custodial Receipts set forth in Exhibit A and Exhibit B
hereto have been inserted for convenience only and are not to be regarded as a
part of this Agreement or to have any bearing upon the meaning
or  interpretation of any provision contained herein or in the Custodial
Receipts.
 
Section 9.09 Waiver of Jury Trial.  EACH OF THE PARTIES HERETO IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT, THE CUSTODIAL RECEIPTS OR THE TRANSACTION CONTEMPLATED HEREBY.
 
Section 9.10 Tax Election.  Each Holder of Custodial Receipts acknowledges and
agrees that, for federal, state and local income tax purposes, each related
series of Senior Custodial Receipts and the corresponding series of Subordinate
Custodial Receipts, and the custodial arrangement applicable thereto as provided
herein, will be treated as a separate partnership in which such Holder is a
partner.  Each Holder of Custodial Receipts authorizes the Sponsor, the
Custodian and Freddie Mac to take the necessary steps to make a “monthly closing
election” on behalf of each such partnership in accordance with IRS Revenue
Procedure 2003-84, in which case each Holder of Custodial Receipts will be
deemed to have consented to such election.  No Person is authorized to elect to
have any series of Senior Custodial Receipts and the corresponding series of
Subordinate Custodial Receipts, and the custodial arrangement applicable thereto
as provided herein, classified as a corporation (or association) for federal or
any applicable state or local income tax purposes.
 
Section 9.11 Successor Depositor.  Subject to the prior consent of the Custodian
and Freddie Mac, such consent not to be unreasonably withheld, the Depositor may
assign its rights and obligations under this Agreement to a successor depositor.
 
Section 9.12 Rights of Freddie Mac Following Transfer.  Notwithstanding any
other provision of this Agreement, at any time following Freddie Mac’s transfer
of ownership of any series of Senior Custodial Receipts, all of its rights and
benefits as Holder thereof as indicated herein with respect to the series of
related Bonds (including but not limited to all rights to give directions, give
or receive notices or consents, direct or vote or otherwise control the exercise
the remedies upon a bond default or take any other action with respect to such
series of Bonds) shall terminate (other than its rights to receive any payment
due with respect to such series of Senior Custodial Receipts prior to such
transfer), and thereafter all such rights and benefits shall vest in the
transferee of such series of Senior Custodial Receipts, as the new Holder
thereof (or in the case of multiple transferees, in the Holder of the majority
principal amount of such series of Senior Custodial Receipts).
 
 
25

--------------------------------------------------------------------------------

 
Section 9.13 Force Majeure.  In no event shall the Custodian be responsible or
liable for any failure or delay in the performance of its obligations hereunder
arising out of or caused by, directly or indirectly, forces beyond its control,
including, without limitation, strikes, work stoppages, accidents, acts of war
or terrorism, civil or military disturbances, nuclear or natural catastrophes or
acts of God, and interruptions, loss or malfunctions of utilities,
communications or computer (software and hardware) services; it being understood
that the Custodian shall use reasonable efforts which are consistent with
accepted practices in the banking industry to resume performance as soon as
practicable under the circumstances.
 

 
26

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Custody Agreement to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the date first above written.
 
ATAX TEBS I, LLC,  a Delaware limited liability company


 
By:
AMERICA FIRST TAX EXEMPT INVESTORS, L.P., a Delaware limited partnership, Member

 
 
By:
AMERICA FIRST CAPITAL ASSOCIATES LIMITED PARTNERSHIP TWO, a Delaware limited
partnership

 
Its:
General Partner

 
 
By:
THE BURLINGTON CAPITAL GROUP LLC, a Delaware limited liability company

Its:         General Partner
 
By:             /s/ Michael J.
Draper                                              
Michael J. Draper
Chief Financial Officer

(Signature Page to Custody Agreement)
S-1
 
 

--------------------------------------------------------------------------------

 

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.






By:     /s/ Carmen
Kilgore                                                                
Carmen Kilgore
Vice President











(Signature Page to Custody Agreement)
S-2
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


FORM OF SENIOR CUSTODIAL RECEIPT


THE SECURITIES REPRESENTED BY THIS CUSTODIAL RECEIPT HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY
STATE SECURITIES LAWS.  NEITHER THE SECURITIES REPRESENTED BY THIS CUSTODIAL
RECEIPT NOR ANY INTEREST THEREIN MAY BE TRANSFERRED OR RESOLD (A) EXCEPT AS
PERMITTED UNDER THE SECURITIES ACT PURSUANT TO REGISTRATION OR AN EXEMPTION
THEREFROM, OR (B) TO A TRANSFEREE THAT IS AN EMPLOYEE BENEFIT PLAN (WITHIN THE
MEANING OF SECTION 3(3) OF ERISA) THAT IS SUBJECT TO TITLE I OF ERISA, A PLAN AS
DEFINED IN SECTION 4975(E)(1) OF THE CODE, OR AN ENTITY WHOSE UNDERLYING ASSETS
INCLUDE THE ASSETS OF ANY SUCH PLAN BY REASON OF A PLAN’S INVESTMENT IN THE
ENTITY, OR OTHERWISE OR (C) TO A TRANSFEREE THAT IS NOT A “QUALIFIED PURCHASER”
AS DEFINED IN SECTION 2(A)(51) OF THE INVESTMENT COMPANY ACT.  THE SECURITIES
REPRESENTED BY THIS CUSTODIAL RECEIPT ARE SUBJECT TO CERTAIN RESTRICTIONS ON
TRANSFER SET FORTH IN THE CUSTODY AGREEMENT (AS DEFINED BELOW).
 
FOR PAYMENTS DUE WITH RESPECT TO
THE BONDS INDICATED BELOW
SENIOR CUSTODIAL RECEIPT, SERIES RA-[]


relating to:


$[_____]
[NAME OF ISSUER]
[NAME OF BONDS]


NUMBER:  CR-______ PRINCIPAL AMOUNT:$________
 
CUSTODIAL RECEIPT CUSIP NO.:__________BOND CUSIP NO.:_____________
 
BOND RATE:  %_____ BOND MATURITY:____________
 
BOND INTEREST PAYMENT DATES:_________________________
 
REGISTERED OWNER:_____________________________
 
The Registered Owner or registered assigns, is the owner of this Senior
Custodial Receipt (the “Senior Custodial Receipt”) evidencing beneficial
ownership interest in the above-referenced portion of the principal of the
above-named municipal obligations (the “Bonds”), together with the interest
payments thereon accruing from and including September 1, 2010 at the Bond Rate,
on the indicated payment dates, and subject to certain rights as set forth
below.  The Bonds are being held by The Bank of New York Mellon Trust Company,
N.A., as custodian (together with any successor custodian and their respective
successors and assigns, the “Custodian”) pursuant to the terms of a Custody
Agreement, dated as of September 1, 2010 (as amended, modified or supplemented
from time to time, the “Custody Agreement”), between ATAX TEBS I, LLC (the
“Depositor”), and the Custodian.  This Senior Custodial Receipt is subject to
the provisions of and is entitled to the benefits of the Custody Agreement,
including certain rights of the Depositor and Freddie Mac set forth therein, a
copy of which is available for inspection by the Holder hereof at the designated
corporate trust office of the Custodian in Birmingham, Alabama.  A Subordinate
Custodial Receipt, Series RB-[__], representing an interest in a portion of the
interest on and a principal amount of the Bonds and certain other rights, has
also been issued under the Custody Agreement.  The Senior Custodial Receipt and
the rights of the Holders hereof are senior to the rights of the Holders of the
Subordinate Custodial Receipts, subject in all respects to the terms of the
Custody Agreement (including, without limitation, the right of the Holder to
receive and retain payments under the Subordinate Custodial Receipts so long as
the Senior Custodial Receipts are being paid currently).
A-1
 

--------------------------------------------------------------------------------

 
 
The Bonds evidenced by this Senior Custodial Receipt shall be held in custody by
the Custodian.  Principal and interest payments on such Bonds are payable to the
Holder in the manner set forth in the Custody Agreement.
 
As provided in the Custody Agreement and subject to certain limitations therein
set forth, the transfer of this Senior Custodial Receipt is registrable in the
Senior Custodial Receipt Register, upon surrender of this Senior Custodial
Receipt for registration of transfer at the designated office of the Custodian
in Birmingham, Alabama, duly endorsed by, or accompanied by a written instrument
of transfer in form satisfactory to the Custodian duly executed by the Holder or
such Holder’s attorney duly authorized in writing, together with cash in the
amount required by the Custody Agreement, and thereupon one or more new Senior
Custodial Receipts of the Authorized Denominations and evidencing the same
aggregate principal amount of the Bonds will be issued to the designated
transferee or transferees.
 
As provided in the Custody Agreement and subject to certain limitations therein
set forth, Senior Custodial Receipts are exchangeable for Senior Custodial
Receipts of a like aggregate principal amount of the Senior Custodial Receipts
of a different Authorized Denomination, as requested by the Holder surrendering
the same.
 
For any such registration of transfer or exchange, the Custodian may require
payment of a sum sufficient to cover any tax or other governmental charge
payable in connection therewith.
 
Prior to due presentment of this Senior Custodial Receipt for registration of
transfer, the Custodian and any agent of the Custodian may treat the person in
whose name this Senior Custodial Receipt is registered as the owner hereof for
all purposes, whether or not this Senior Custodial Receipt is overdue, and
neither the Custodian nor any such agent shall be affected by notice to the
contrary.
 
In the event of any conflict between the terms of this Custodial Receipt and the
terms of the Custody Agreement, the terms of the Custody Agreement shall
control.
 

  A-2
 

--------------------------------------------------------------------------------

 

This Senior Custodial Receipt shall not be valid or become obligatory for any
purpose unless and until duly executed by manual signature.
 
THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Custodian






By:                                                                
Authorized Signatory


Date Issued:  ____________

A-3 
 

--------------------------------------------------------------------------------

 

ASSIGNMENT


FOR VALUE RECEIVED, the undersigned does hereby sell, assign and transfer unto
(Name, Address and Taxpayer Identification Number of Assignee)


all its right, title and interest in and to the within Custodial Receipt and
hereby irrevocably constitutes and appoints ____________________ attorney to
register the transfer of the within Custodial Receipt on the books kept for the
registration thereof, with full power of substitution in the premises.


Dated:________________


Signature(s) Guaranteed:
 
___________________________________
 
Notice:  Signature(s) must be guaranteed by an “eligible guarantor institution”
meeting the requirements of the Custodian, which requirements will include
membership or participation in STAMP or such other “signature guarantee program”
as may be determined by the Custodian in addition to, or in substitution for,
STAMP, all in accordance with the Securities Exchange Act of 1934, as amended.
Signature:
 
_____________________________________
 
Notice:  The signature on this assignment must correspond with the name as
written upon the face of this Custodial Receipt in every particular, without
alteration or enlargement or any change whatsoever.




A-4 
 

--------------------------------------------------------------------------------

 

EXHIBIT B


FORM OF SUBORDINATE CUSTODIAL RECEIPT


THE SECURITIES REPRESENTED BY THIS CUSTODIAL RECEIPT HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY
STATE SECURITIES LAWS.  NEITHER THE SECURITIES REPRESENTED BY THIS CUSTODIAL
RECEIPT NOR ANY INTEREST THEREIN MAY BE TRANSFERRED OR RESOLD (A) EXCEPT AS
PERMITTED UNDER THE SECURITIES ACT PURSUANT TO REGISTRATION OR AN EXEMPTION
THEREFROM, OR (B) TO A TRANSFEREE THAT IS AN EMPLOYEE BENEFIT PLAN (WITHIN THE
MEANING OF SECTION 3(3) OF ERISA) THAT IS SUBJECT TO TITLE I OF ERISA, A PLAN AS
DEFINED IN SECTION 4975(E)(1) OF THE CODE, OR AN ENTITY WHOSE UNDERLYING ASSETS
INCLUDE THE ASSETS OF ANY SUCH PLAN BY REASON OF A PLAN’S INVESTMENT IN THE
ENTITY, OR OTHERWISE OR (C) TO A TRANSFEREE THAT IS NOT A “QUALIFIED PURCHASER”
AS DEFINED IN SECTION 2(A)(51) OF THE INVESTMENT COMPANY ACT.  THE SECURITIES
REPRESENTED BY THIS CUSTODIAL RECEIPT ARE SUBJECT TO CERTAIN RESTRICTIONS ON
TRANSFER SET FORTH IN THE CUSTODY AGREEMENT (AS DEFINED BELOW).
 
THIS SUBORDINATE CUSTODIAL RECEIPT AND THE RIGHTS OF THE HOLDERS HEREOF ARE
SUBORDINATE IN ALL RESPECTS TO THE RIGHTS OF THE HOLDERS OF THE SENIOR CUSTODIAL
RECEIPTS, SUBJECT IN ALL RESPECTS TO THE TERMS OF THE CUSTODY AGREEMENT.
 
FOR PAYMENTS DUE WITH RESPECT TO
THE BONDS INDICATED BELOW


SUBORDINATE CUSTODIAL RECEIPT, SERIES RB-[]


relating to:


$[_____]
[NAME OF ISSUER]
[NAME OF BONDS]


NUMBER:  CR-______ PRINCIPAL AMOUNT:$________
 
CUSTODIAL RECEIPT CUSIP NO.:__________BOND CUSIP NO.:_____________
 
BOND RATE:  %_____ BOND MATURITY:____________
 
BOND INTEREST PAYMENT DATES: ____________________
 
REGISTERED OWNER:  ______________________________
 


THE REGISTERED OWNER OR REGISTERED ASSIGNS, IS THE OWNER OF THIS SUBORDINATE
CUSTODIAL RECEIPT (THE “SUBORDINATE CUSTODIAL RECEIPT”) EVIDENCING A SUBORDINATE
BENEFICIAL OWNERSHIP INTEREST IN THE ABOVE-REFERENCED PORTION OF THE PRINCIPAL
OF THE ABOVE-NAMED MUNICIPAL OBLIGATIONS (THE “BONDS”), TOGETHER WITH THE
INTEREST PAYMENTS THEREON ACCRUING FROM AND INCLUDING SEPTEMBER 1, 2010 AT THE
BOND RATE, ON THE INDICATED PAYMENT DATES, AND SUBJECT TO CERTAIN RIGHTS AS SET
FORTH BELOW.  THE BONDS ARE BEING HELD BY THE BANK OF NEW YORK MELLON TRUST
COMPANY, N.A., AS CUSTODIAN (TOGETHER WITH ANY SUCCESSOR CUSTODIAN AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS, THE “CUSTODIAN”) PURSUANT TO THE TERMS OF A
CUSTODY AGREEMENT, DATED AS OF SEPTEMBER 1, 2010 (AS AMENDED, MODIFIED OR
SUPPLEMENTED FROM TIME TO TIME, THE “CUSTODY AGREEMENT”), BETWEEN ATAX TEBS I,
LLC (THE “DEPOSITOR”), AND THE CUSTODIAN.  THIS SUBORDINATE CUSTODIAL RECEIPT IS
SUBJECT TO THE PROVISIONS OF AND IS ENTITLED TO THE BENEFITS OF THE CUSTODY
AGREEMENT, INCLUDING CERTAIN RIGHTS OF THE DEPOSITOR AND FREDDIE MAC SET FORTH
THEREIN, A COPY OF WHICH IS AVAILABLE FOR INSPECTION BY THE HOLDER HEREOF AT THE
DESIGNATED CORPORATE TRUST OFFICE OF THE CUSTODIAN IN BIRMINGHAM, ALABAMA.  A
SENIOR CUSTODIAL RECEIPT, SERIES RA-[__], REPRESENTING AN INTEREST IN A PORTION
OF THE INTEREST ON AND A PRINCIPAL AMOUNT OF THE BONDS AND CERTAIN OTHER RIGHTS,
HAS ALSO BEEN ISSUED UNDER THE CUSTODY AGREEMENT.  THE SENIOR CUSTODIAL RECEIPT
AND THE RIGHTS OF THE HOLDERS THEREOF ARE SENIOR TO THE RIGHTS OF THE HOLDERS OF
THE SUBORDINATE CUSTODIAL RECEIPTS, SUBJECT IN ALL RESPECTS TO THE TERMS OF THE
CUSTODY AGREEMENT (INCLUDING, WITHOUT LIMITATION, THE RIGHT OF THE HOLDER TO
RECEIVE AND RETAIN PAYMENTS UNDER THE SUBORDINATE CUSTODIAL RECEIPTS SO LONG AS
THE SENIOR CUSTODIAL RECEIPTS ARE BEING PAID CURRENTLY).
B-1
 

--------------------------------------------------------------------------------

 
 
The Bonds evidenced by this Subordinate Custodial Receipt shall be held in
custody by the Custodian.  Principal and interest payments on such Bonds are
payable to the Holder in the manner set forth in the Custody Agreement.
 
As provided in the Custody Agreement and subject to certain limitations therein
set forth, the transfer of this Subordinate Custodial Receipt is registrable in
the Subordinate Custodial Receipt Register, upon surrender of this Subordinate
Custodial Receipt for registration of transfer at the designated office of the
Custodian in Birmingham, Alabama, duly endorsed by, or accompanied by a written
instrument of transfer in form satisfactory to the Custodian duly executed by
the Holder or such Holder’s attorney duly authorized in writing, together with
cash in the amount required by the Custody Agreement, and thereupon one or more
new Subordinate Custodial Receipts of the Authorized Denominations and
evidencing the same aggregate principal amount of the Bonds will be issued to
the designated transferee or transferees.
 
As provided in the Custody Agreement and subject to certain limitations therein
set forth, Subordinate Custodial Receipts are exchangeable for Subordinate
Custodial Receipts of a like aggregate principal amount of the Subordinate
Custodial Receipts of a different Authorized Denomination, as requested by the
Holder surrendering the same.
 
For any such registration of transfer or exchange, the Custodian may require
payment of a sum sufficient to cover any tax or other governmental charge
payable in connection therewith.
 
Prior to due presentment of this Subordinate Custodial Receipt for registration
of transfer, the Custodian and any agent of the Custodian may treat the person
in whose name this Subordinate Custodial Receipt is registered as the owner
hereof for all purposes, whether or not this Subordinate Custodial Receipt is
overdue, and neither the Custodian nor any such agent shall be affected by
notice to the contrary.
 
In the event of any conflict between the terms of this Custodial Receipt and the
terms of the Custody Agreement, the terms of the Custody Agreement shall
control.
 

B-2 
 

--------------------------------------------------------------------------------

 

This Subordinate Custodial Receipt shall not be valid or become obligatory for
any purpose unless and until duly executed by manual signature.
 
THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Custodian






By:                                                                
Authorized Signatory


Date Issued:  ____________

B-3 
 

--------------------------------------------------------------------------------

 

ASSIGNMENT


FOR VALUE RECEIVED, the undersigned does hereby sell, assign and transfer unto
(Name, Address and Taxpayer Identification Number of Assignee)


all its right, title and interest in and to the within Custodial Receipt and
hereby irrevocably constitutes and appoints ____________________ attorney to
register the transfer of the within Custodial Receipt on the books kept for the
registration thereof, with full power of substitution in the premises.


Dated:________________


Signature(s) Guaranteed:
 
___________________________________
 
Notice:  Signature(s) must be guaranteed by an “eligible guarantor institution”
meeting the requirements of the Custodian, which requirements will include
membership or participation in STAMP or such other “signature guarantee program”
as may be determined by the Custodian in addition to, or in substitution for,
STAMP, all in accordance with the Securities Exchange Act of 1934, as amended.
Signature:
 
__________________________________
 
Notice:  The signature on this assignment must correspond with the name as
written upon the face of this Custodial Receipt in every particular, without
alteration or enlargement or any change whatsoever.




  B-4
 

--------------------------------------------------------------------------------

 

EXHIBIT C-1
 


 
SENIOR CUSTODIAL RECEIPTS, SERIES RA
 
ISSUER
UNDERLYING BONDS
CUSTODIAL RECEIPT DESIGNATION
ORIGINAL PRINCIPAL  AMOUNT
MATURITY DATE
BOND INTEREST PAYMENT DATES
INTEREST RATE (%)
Iowa Finance Authority
Multifamily Mortgage Revenue Refunding Bonds (The Mill Apartments Project)
Series 1999A
RA-1
$4,805,000
December 1, 2025
First day of each month
6.25
Texas Department of Housing and Community Affairs
Multifamily Housing Revenue Bonds (Bella Vista Apartments) Series 2006
RA-2
$5,510,000
April 1, 2046
April 1 and October 1
6.15
South Carolina State Housing Finance and Development Authority
Multifamily Rental Housing Revenue Refunding Bonds (Bent Tree Apartments
Project) Series 2000H-1
RA-3
$7,160,000
December 15, 2030
First day of each month
6.25
The County of Lake, Illinois
Multifamily Housing Revenue Bonds (Brookstone Apartments Project) Series 2007
RA-4
$6,763,000
May 1, 2040
First day of each month
5.445
South Carolina State Housing Finance and Development Authority
Multifamily Rental Housing Revenue Bonds (Cross Creek Apartments Project) Series
2005
RA-5
$7,832,000
March 1, 2049
First day of each month
6.15
Florida Housing Finance Corporation
Senior Beneficial Ownership Interest Certificate relating to Multifamily Housing
Revenue Refunding Bonds 2001 Series G (Lake Forest Apartments)
RA-6
$8,930,000
December 1, 2031
First day of each month
6.25
Bexar County Housing Finance Authority
Multifamily Housing Revenue Bonds (The Villages at Lost Creek Apartments
Project) Series 2006A-1
RA-7-1
9,635,000
June 1, 2041
June 1 and December 1
6.25
Bexar County Housing Finance Authority
Multifamily Housing Revenue Bonds (The Villages at Lost Creek Apartments
Project) Series 2006A-1
RA-7-2
6,420,000
June 1, 2041
June 1 and December 1
6.25
City of Maplewood, Minnesota
Multifamily Housing Revenue Bonds (Woodlynn Village Project) Series 2007
RA-8
$3,933,000
November 1, 2042
May 1 and November 1
6.00



 

C-1-1 
 

--------------------------------------------------------------------------------

 

EXHIBIT C-2
 


 
SUBORDINATE CUSTODIAL RECEIPTS, SERIES RB
 
ISSUER
UNDERLYING BONDS
CUSTODIAL RECEIPT DESIGNATION
ORIGINAL PRINCIPAL  AMOUNT
MATURITY DATE
BOND INTEREST PAYMENT DATES
INTEREST RATE (%)
Iowa Finance Authority
Multifamily Mortgage Revenue Refunding Bonds (The Mill Apartments Project)
Series 1999A
RB-1
$563,000
December 1, 2025
First day of each month
6.25
Texas Department of Housing and Community Affairs
Multifamily Housing Revenue Bonds (Bella Vista Apartments) Series 2006
RB-2
$1,185,000
April 1, 2046
April 1 and October 1
6.15
South Carolina State Housing Finance and Development Authority
Multifamily Rental Housing Revenue Refunding Bonds (Bent Tree Apartments
Project) Series 2000H-1
RB-3
$603,000
December 15, 2030
First day of each month
6.25
The County of Lake, Illinois
Multifamily Housing Revenue Bonds (Brookstone Apartments Project) Series 2007
RB-4
$2,814,794
May 1, 2040
First day of each month
5.445
South Carolina State Housing Finance and Development Authority
Multifamily Rental Housing Revenue Bonds (Cross Creek Apartments Project) Series
2005
RB-5
$880,029
March 1, 2049
First day of each month
6.15
Florida Housing Finance Corporation
Multifamily Housing Revenue Refunding Bonds 2001 Series G (Lake
Forest Apartments)
RB-6
$388,000
December 1, 2031
First day of each month
6.25
Bexar County Housing Finance Authority
Multifamily Housing Revenue Bonds (The Villages at Lost Creek Apartments
Project) Series 2006A-1
RB-7
$2,445,000
June 1, 2041
June 1 and December 1
6.25
City of Maplewood, Minnesota
Multifamily Housing Revenue Bonds (Woodlynn Village Project) Series 2007
RB-8
$603,000
November 1, 2042
May 1 and November 1
6.00



 

  C-2-1
 

--------------------------------------------------------------------------------

 

EXHIBIT D


FORM OF NOTICE OF DEPOSIT




[DATE]








The Bank of New York Mellon Trust Company, N.A.,
      as Custodian
North 20th Street, Suite 950
Birmingham, Alabama 38654


Ladies and Gentlemen:


This notice is delivered pursuant to Section 2.01 of the Custody Agreement,
dated as of September 1, 2010 (as amended, restated and/or supplemented from
time to time, the “Custody Agreement”), between the undersigned, as Depositor,
you, as Custodian and others.
 
On [____________], 200[____] [a Business Day at least five Business Days after
the date of this Notice], the undersigned will deliver the following additional
Bonds.
 
Set forth below is the information concerning such Bonds as required by
Section 2.01 of the Custody Agreement and attached hereto is the consent of
Freddie Mac required thereby:
 
Authorized
Denomination:                            $[                                ]


Bond Interest Payment
Dates:                        [                                ]


Bond
Rate:                                                         [                                ]


Bonds:                                                                [                                ]


Issuer:                                                                
[                                ]














[Remainder of page intentionally left blank]



  D-1
 

--------------------------------------------------------------------------------

 

The Custodian shall accept such Bonds pursuant to the Custody Agreement and
shall execute and deliver a Senior Custodial Receipt, Series RA-[___] [and a
Subordinate Custodial Receipt, Series RB-[__]] in accordance therewith.
 
ATAX TEBS I, LLC, AS DEPOSITOR






By:                                                                
Authorized Signatory



D-2 
 

--------------------------------------------------------------------------------

 

EXHIBIT E-1


FORM OF PURCHASER’S LETTER
(other than for Depositor-Formed Trust)


TO BE SUBMITTED TO THE CUSTODIAN




PURCHASER’S LETTER
Relating to Private Placement of
Custodial Receipts




[_____________], 200[____]




The Bank of New York Mellon Trust Company, N.A.,
    as Custodian


 
Re:
$[______], [Senior/Subordinate] Custodial Receipts, Series R[A][B]-[_____]



Ladies and Gentlemen:


1. This letter applies to the above-referenced series of Custodial Receipts (the
“Receipts”), which are issued pursuant to a Custody Agreement, dated as of
September 1, 2010 (as amended, restated and/or supplemented from time to time,
the “Custody Agreement”), between ATAX TEBS I, LLC, as Depositor (the
“Depositor”) and The Bank of New York Mellon Trust Company, N.A., as Custodian
(the “Custodian”).  Capitalized terms not defined herein shall have the meaning
assigned to them in the Custody Agreement.
 
2. The Undersigned (hereinafter “we” or the “Undersigned”) agrees that this
letter shall apply to all transfers by us of Receipts and beneficial interests
in Receipts including sales of and offers to sell Receipts and beneficial
interest in Receipts and any voluntary or involuntary transfer, pledge,
assignment or other disposition of Receipts (hereinafter collectively
“Transfers” or to “Transfer”).  We agree that:
 
(a)           Transfers of Receipts and beneficial interests in Receipts by us
shall be made only in the Authorized Denominations set forth in the Custody
Agreement,
 
(b)           we will only Transfer Receipts and beneficial interests therein
held by us from time to time subject to and in accordance with the restrictions
imposed by the Custody Agreement and any other transfer restrictions or other
related procedures as described in the Custody Agreement,
 
(c)           we will make Transfers of Receipts and we will permit the
Transfers of beneficial interests in Receipts only to a purchaser or transferee
that has signed and delivered to the Custodian, a letter in form and substance
substantially identical to this letter,
 
E-1-1
 

--------------------------------------------------------------------------------

 
(d)           we shall advise the Custodian of each Transfer of Receipts and
beneficial interests in Receipts and the identity of each transferee,
 
(e)           we understand that a restrictive legend will be placed on the
Receipts, and
 
(f)           no Transfer of the Receipts or beneficial interests in the
Receipts may be made unless the Custodian shall consent to such Transfer.
 
3. We authorize and instruct our DTC Participant to disclose to the Custodian
such information concerning our beneficial ownership of Receipts as the
Custodian shall request.
 
4. This letter is not a commitment by us to purchase any Receipts.
 
5. Our DTC Participant with The Depository Trust Company is [give both name and
number], and our taxpayer identification number is [_____________].
 
6. We represent and agree as follows:
 
(a)           We understand and expressly acknowledge that the Receipts have not
been and will not be registered under the Securities Act of 1933, as amended
(the “1933 Act”), or any applicable state securities laws, and accordingly, that
the Receipts and beneficial interests in the Receipts may not be Transferred,
pledged or hypothecated unless an applicable exemption from the registration
requirements of the 1933 Act and any applicable state securities laws are
available.
 
(b)           We understand that the arrangement evidenced by the Custody
Agreement is not registered as an investment company under the Investment
Company Act of 1940, as amended (the “1940 Act”), but that such arrangement is
exempt from registration as such by virtue of Section 3(c)(7) of the 1940 Act,
which in general excludes from the definition of an investment company any
issuer whose outstanding securities are beneficially owned by only “qualified
purchasers” (as such term is defined in the 1940 Act) and which has not made and
does not propose to make a public offering of its securities.  We are a
“qualified purchaser” as such term is defined in the 1940 Act and the
regulations of the Securities and Exchange Commission thereunder.
 
(c)           The Undersigned: is acquiring the Receipts or a beneficial
ownership interest in the Receipts as principal for its own account for
investment and not for sale in connection with any distribution thereof; was not
formed solely for the purpose of investing in the Receipts; is not a
(i) partnership, (ii) common trust fund, or (iii) special trust, pension fund or
retirement plan in which the partners, beneficiaries or participants, as the
case may be, may designate the particular investments to be made or the
allocation thereof; agrees that it shall not hold such Receipts or such
beneficial interest in the Receipts for the benefit of any other person and
shall be the sole beneficial owner thereof for all purposes; shall not sell
participation interests in the Receipts or beneficial ownership interests in the
Receipts or enter into any other arrangement pursuant to which any other person
shall be entitled to a beneficial interest in the distributions on the
Receipts.  The purchase of the amount of Receipts or beneficial interest in the
Receipts indicated above (together with any other Receipts in the same series
owned directly or indirectly by the purchaser) constitutes an investment of no
more than 40% of the purchaser’s assets.
 
E-1-2
 

--------------------------------------------------------------------------------

 
(d)           We are either “accredited investors” within the meaning of
Section 501(a)(1)-(4), (7) or (8) of Regulation D under the 1933 Act (an
“Accredited Investor”) or “qualified institutional buyers” within the meaning of
Rule 144A under the 1933 Act (a “QIB”) with respect to the Receipts to be
purchased by us, with such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of an investment in
the Receipts, and are able and prepared to bear the economic risk of investing
in and holding such Receipts.  The Undersigned will not Transfer the Receipts or
permit beneficial interests in the Custodial Receipts to be transferred except
to a purchaser that (i) (A) (1) is a QIB, (2) is aware that the sale of the
Receipts to it is being made in reliance on the exemption from registration
provided by Rule 144A under the 1933 Act and (3) is acquiring the Receipts (or
beneficial interests therein) for its own account or for one or more accounts,
each of which is a QIB and as to each of which the purchaser exercises sole
investment discretion, or (B) (1) is an Accredited Investor and (2) is acquiring
the Receipts for its own account, and (ii) has such knowledge and experience in
financial and business matters as to be capable of evaluating the merits and
risks of an investment in the Receipts and such purchaser and any accounts for
which it is acting are each able to bear the economic risk of the purchaser’s or
account’s the investment.
 
(e)           Neither we nor anyone acting on our behalf has offered or sold or
will offer or sell any Receipt or beneficial interest therein by means of any
form of general solicitation or general advertising or has taken or will take
any action that would constitute a distribution of a Receipt or beneficial
interest therein under the 1933 Act, would render the disposition of a Receipt
or a beneficial interest therein a violation of Section 5 of the 1933 Act or any
state or other securities law or would require registration or qualification
pursuant thereto.
 
(f)           We have received a copy of the Custody Agreement, and to the
extent we have required additional documents or information concerning the
Receipts or the securities underlying the Receipts, we have obtained such other
documents or information.
 
(g)           We are not an employee benefit plan (within the meaning of
Section 3(3) of the Employee Retirement Income Security Act (“ERISA”)) that is
subject to Title I of ERISA, a plan as defined in Section 4975(e)(1) of the
Internal Revenue Code of 1986, or an entity whose underlying assets include the
assets of any such plan by reason of a plan’s investment in the entity, or
otherwise.
 
(h)           We acknowledge that we will treat the custodial arrangement
established with respect to each series of Receipts as a partnership for
federal, state and local income tax purposes and that we intend and expect to be
treated as a partner for such purposes.  We acknowledge that no Person is
authorized under Treas. Reg. Section 301.7701-3(c) or any applicable state or
local law to have the custodial arrangement established with respect to each
series of Receipts classified as a corporation for federal, state or local
income tax purposes.  We consent to an election under Revenue Procedure 2003-84
(or any successor Revenue Procedure or other guidance issued by the Internal
Revenue Service) to account for items of Receipts tax-exempt income, taxable
income (if any), gain, loss and deduction on the basis of a monthly closing of
the books, and agrees to comply with the alternative reporting requirements
prescribed by Revenue Procedure 2003-84, if such election is made.
 
E-1-3
 

--------------------------------------------------------------------------------

 
(i)           The Undersigned acknowledges that the foregoing are ongoing
representations and hereby agrees to notify the Custodian in writing if it
becomes aware that any of the representations are no longer accurate.
 
7. This letter shall be for the benefit of the Custodian, any DTC Participant
through which the Undersigned holds Receipts, DTC, the Depositor and any
transferor to or transferee from the Undersigned.  We recognize that such
parties will rely upon the truth and accuracy of the representations and
agreements set forth in this letter and we agree that each of our purchases of
Receipts now or in the future shall be deemed to constitute our concurrence in
and ratification of the entire contents of this letter and shall apply equally
to any such subsequent purchase.
 
Date:           [___________]






(Name of Purchaser)


Mailing Address of Purchaser:
 
________________________________
 
_________________________________
 
__________________________________
 
 
By:_________________________________
 
Printed Name:________________________
 
Title:_______________________________







[Custodial Receipts, Series  [RA/RB]-[_______]]







E-1-4 
 

--------------------------------------------------------------------------------

 

EXHIBIT E-2
 


 
FORM OF PURCHASER’S LETTER
 
(Depositor-Formed Trust)
 
TO BE SUBMITTED TO THE CUSTODIAN




PURCHASER’S LETTER
Relating to Private Placement of
Custodial Receipts




[_____________], 200[____]




The Bank of New York Mellon Trust Company, N.A.,
    as Custodian


 
Re:
$[______], [Senior/Subordinate] Custodial Receipts, Series R[A][B]-[_____]



Ladies and Gentlemen:


1. This letter applies to the above-referenced series of Custodial Receipts (the
“Receipts”), which are issued pursuant to a Custody Agreement, dated as of
September 1, 2010 (as amended, restated and/or supplemented from time to time,
the “Custody Agreement”), between ATAX TEBS I, LLC, as Depositor (the
“Depositor”) and The Bank of New York Mellon Trust Company, N.A., as Custodian
(the “Custodian”).  Capitalized terms not defined herein shall have the meaning
assigned to them in the Custody Agreement.
 
2. The Undersigned (hereinafter “we” or the “Undersigned”) agrees that this
letter shall apply to all transfers by us of Receipts and beneficial interests
in Receipts including sales of and offers to sell Receipts and beneficial
interest in Receipts and any voluntary or involuntary transfer, pledge,
assignment or other disposition of Receipts (hereinafter collectively
“Transfers” or to “Transfer”).  We agree that:
 
(a)           Transfers of Receipts and beneficial interests in Receipts by us
shall be made only in the Authorized Denominations set forth in the Custody
Agreement,
 
(b)           we will only Transfer Receipts and beneficial interests therein
held by us from time to time subject to and in accordance with the restrictions
imposed by the Custody Agreement and any other transfer restrictions or other
related procedures as described in the Custody Agreement,
 
(c)           we will make Transfers of Receipts and we will permit the
Transfers of beneficial interests in Receipts only to a purchaser or transferee
that has signed and delivered to the Custodian, a letter in form and substance
substantially identical to this letter,
 
E-2-1
 

--------------------------------------------------------------------------------

 
(d)           we shall advise the Custodian of each Transfer of Receipts and
beneficial interests in Receipts and the identity of each transferee,
 
(e)           we understand that a restrictive legend will be placed on the
Receipts, and
 
(f)           no Transfer of the Receipts or beneficial interests in the
Receipts may be made unless the Custodian shall consent to such Transfer.
 
3. We authorize and instruct our DTC Participant to disclose to the Custodian
such information concerning our beneficial ownership of Receipts as the
Custodian shall request.
 
4. This letter is not a commitment by us to purchase any Receipts.
 
5. Our DTC Participant with The Depository Trust Company is [give both name and
number], and our taxpayer identification number is [_____________].
 
6. We represent and agree as follows:
 
(a)           We understand and expressly acknowledge that the Receipts have not
been and will not be registered under the Securities Act of 1933, as amended
(the “1933 Act”), or any applicable state securities laws, and accordingly, that
the Receipts and beneficial interests in the Receipts may not be Transferred,
pledged or hypothecated unless an applicable exemption from the registration
requirements of the 1933 Act and any applicable state securities laws are
available.
 
(b)           We understand that the arrangement evidenced by the Custody
Agreement is not registered as an investment company under the Investment
Company Act of 1940, as amended (the “1940 Act”), but that such arrangement is
exempt from registration as such by virtue of Section 3(c)(7) of the 1940 Act,
which in general excludes from the definition of an investment company any
issuer whose outstanding securities are beneficially owned by only “qualified
purchasers” (as such term is defined in the 1940 Act) and which has not made and
does not propose to make a public offering of its securities.  We are a
“qualified purchaser” as such term is defined in the 1940 Act and the
regulations of the Securities and Exchange Commission thereunder.
 
(c)           [Reserved].
 
(d)           We are either “accredited investors” within the meaning of
Section 501(a)(1)-(4), (7) or (8) of Regulation D under the 1933 Act (an
“Accredited Investor”) or “qualified institutional buyers” within the meaning of
Rule 144A under the 1933 Act (a “QIB”) with respect to the Receipts to be
purchased by us, with such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of an investment in
the Receipts, and are able and prepared to bear the economic risk of investing
in and holding such Receipts.  The Undersigned will not Transfer the Receipts or
permit beneficial interests in the Custodial Receipts to be transferred except
to a purchaser that (i) (A) (1) is a QIB, (2) is aware that the sale of the
Receipts to it is being made in reliance on the exemption from registration
provided by Rule 144A under the 1933 Act and (3) is acquiring the Receipts (or
beneficial interests therein) for its own account or for one or more accounts,
each of which is a QIB and as to each of which the purchaser exercises sole
investment discretion, or (B) (1) is an Accredited Investor and (2) is acquiring
the Receipts for its own account, and (ii) has such knowledge and experience in
financial and business matters as to be capable of evaluating the merits and
risks of an investment in the Receipts and such purchaser and any accounts for
which it is acting are each able to bear the economic risk of the purchaser’s or
account’s the investment.
 
E-2-2
 

--------------------------------------------------------------------------------

 
(e)           Neither we nor anyone acting on our behalf has offered or sold or
will offer or sell any Receipt or beneficial interest therein by means of any
form of general solicitation or general advertising or has taken or will take
any action that would constitute a distribution of a Receipt or beneficial
interest therein under the 1933 Act, would render the disposition of a Receipt
or a beneficial interest therein a violation of Section 5 of the 1933 Act or any
state or other securities law or would require registration or qualification
pursuant thereto.
 
(f)           We have received a copy of the Custody Agreement, and to the
extent we have required additional documents or information concerning the
Receipts or the securities underlying the Receipts, we have obtained such other
documents or information.
 
(g)           We are not an employee benefit plan (within the meaning of
Section 3(3) of the Employee Retirement Income Security Act (“ERISA”)) that is
subject to Title I of ERISA, a plan as defined in Section 4975(e)(1) of the
Internal Revenue Code of 1986, or an entity whose underlying assets include the
assets of any such plan by reason of a plan’s investment in the entity, or
otherwise.
 
(h)           We acknowledge that we will treat the custodial arrangement
established with respect to each series of Receipts as a partnership for
federal, state and local income tax purposes and that we intend and expect to be
treated as a partner for such purposes.  We acknowledge that no Person is
authorized under Treas. Reg. Section 301.7701-3(c) or any applicable state or
local law to have the custodial arrangement established with respect to each
series of Receipts classified as a corporation for federal, state or local
income tax purposes.  We consent to an election under Revenue Procedure 2003-84
(or any successor Revenue Procedure or other guidance issued by the Internal
Revenue Service) to account for items of Receipts tax-exempt income, taxable
income (if any), gain, loss and deduction on the basis of a monthly closing of
the books, and agrees to comply with the alternative reporting requirements
prescribed by Revenue Procedure 2003-84, if such election is made.
 
(i)           The Undersigned acknowledges that the foregoing are ongoing
representations and hereby agrees to notify the Custodian in writing if it
becomes aware that any of the representations are no longer accurate.
 
7. The Undersigned (the “Trust”) is a trust the sponsor of which is the
Depositor. Notwithstanding anything to the contrary provided elsewhere in this
letter, the requirements of paragraphs 2 and 6(d)(except for the first sentence
thereof), shall not apply to Transfers by the owners or holders of the trust
receipts issued by the Trust (the “Trust Receipts”) or beneficial interests
therein. The Undersigned represents that the constituent documents of the Trust
require that neither the Trust  Receipts nor beneficial interests therein may be
Transferred to any Person unless such Person has delivered an investor letter
representing that such Person is both (i) either an Institutional Accredited
Investor or a QIB, and (ii) a qualified purchaser as defined in the 1940 Act and
containing provisions substantially similar to those of this letter, but
referring to the Trust Receipts and the related documents rather than the
Receipts.
 
E-2-3
 

--------------------------------------------------------------------------------

 
8. This letter shall be for the benefit of the Custodian, any DTC Participant
through which the Undersigned holds Receipts, DTC, the Depositor and any
transferor to or transferee from the Undersigned.  We recognize that such
parties will rely upon the truth and accuracy of the representations and
agreements set forth in this letter and we agree that each of our purchases of
Receipts now or in the future shall be deemed to constitute our concurrence in
and ratification of the entire contents of this letter and shall apply equally
to any such subsequent purchase.
 
Date:           [___________]






(Name of Trust)


Mailing Address of Purchaser:
 
________________________________
 
_________________________________
 
__________________________________
By: ATAX TEBS I, LLC
 
By:_________________________________
 
Printed Name:________________________
 
Title:_______________________________







[Custodial Receipts, Series  [RA/RB]-[_______]]

E-2-4 
 

--------------------------------------------------------------------------------

 
